Exhibit 10.6

MONDELĒZ INTERNATIONAL, INC.

AMENDED AND RESTATED 2005 PERFORMANCE INCENTIVE PLAN

(Amended and Restated as of May 21, 2014)

NON-QUALIFIED GLOBAL STOCK OPTION AGREEMENT

MONDELĒZ INTERNATIONAL, INC., a Virginia corporation (the “Company”), hereby
grants to the employee (the “Optionee”) identified in the award statement
provided to the Optionee (the “Award Statement”) under the Mondelēz
International, Inc. Amended and Restated 2005 Performance Incentive Plan, as
amended from time to time (the “Plan”) non-qualified stock options (the
“Option”). The Option entitles the Optionee to exercise options for up to the
aggregate number of shares set forth in the Award Statement (the “Option
Shares”) of the Company’s Common Stock, at the price per share set forth in the
Award Statement (the “Grant Price”). Capitalized terms not otherwise defined in
this Non-Qualified Global Stock Option Agreement (this “Agreement”) shall have
the same meaning as defined under the Plan. All references to action of or
approval by the Committee shall be deemed to include action of or approval by
any other person(s) to whom the Committee has delegated authority to act.

The Option is subject to the following terms and conditions (including the
country-specific terms set forth in Appendix A to this Agreement):

The Optionee must either execute and deliver an acceptance of the terms set
forth in this Agreement or electronically accept the terms set forth in this
Agreement, in the manner and within a period specified by the Committee. The
Committee may, in its sole discretion, cancel the Option if the Optionee fails
to accept this Agreement and related documents within the specified period or
using the procedures for acceptance established by the Committee.

1. Vesting. Except as expressly provided in this Agreement, this Option may not
be exercised before the vesting requirements (“Vesting Requirements”) set forth
in the schedule to the Award Statement (the “Schedule”) have been satisfied.

2. Vesting Upon Termination of Employment. Unless determined otherwise by the
Committee or except as expressly provided in this Agreement, if the Optionee
terminates employment with the Mondelēz Group before satisfying the Vesting
Requirements, this Option will not be exercisable. If the Optionee terminates
employment with the Mondelez Group before satisfying the Vesting Requirements
due to:

(a) the Optionee’s death or Disability (as defined below in paragraph 15), then
this Option will become immediately exercisable for 100% of the Option Shares
identified in the Award Statement; or

(b) the Optionee’s Retirement (as defined below in paragraph 15) occurring at
least ninety (90) days after the date of grant (“Grant Date”) of the Option, or
as otherwise determined by the Committee, and provided the Option is not
otherwise accounted for, or included in, the Optionee’s severance or retirement
arrangement with the Mondelēz Group and the Optionee timely executes a general
release and waiver of claims in a form and manner determined by the Company in
its sole discretion, then this Option will continue to vest and become
exercisable as identified on the Schedule as if the Optionee’s employment had
not terminated.

3. Exercisability Upon Termination of Employment from the Mondelēz Group. During
the period commencing on the first date that the Vesting Requirements are
satisfied (or, such earlier date determined in accordance with paragraph 2)
until the close of the market on the expiration date set forth in the Schedule
(“Expiration Date”) (or if the market is closed on such date the close of the
market on the last date the market is open prior to the Expiration Date), this
Option may be exercised in whole or in part with respect to such Option Shares,
subject to the following provisions:

(a) In the event that the Optionee’s employment terminates by reason of
Retirement, death or Disability, such Option may be exercised on or prior to the
Expiration Date;



--------------------------------------------------------------------------------

(b) If employment is terminated by the Optionee (other than by Retirement, death
or Disability), such Option may be exercised for a period of 30 days from the
effective date of termination;

(c) If, other than by death, Disability or Retirement, the Optionee’s employment
is terminated by the Mondelēz Group without Cause for any reason (even if such
termination constitutes unfair dismissal under the employment laws of the
country where the Optionee resides or if the Optionee’s termination is later
determined to be invalid and/or his or her employment is reinstated) or in the
event of any other termination of employment caused directly or indirectly by
the Mondelēz Group, such Option may be exercised for a period of 12 months
following such effective date of termination; and

(d) If the Optionee’s employment is involuntarily suspended or terminated by the
Mondelēz Group for Cause, the Option shall be forfeited.

No provision of this paragraph 3 shall permit the exercise of any Option after
the Expiration Date. For purposes of this Agreement, the Optionee’s employment
shall be deemed to be terminated when he or she is no longer actively employed
by the Mondelēz Group (regardless of the reason for such termination and whether
or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Optionee is employed or the terms of the Optionee’s
employment agreement, if any). The Optionee shall not be considered actively
employed during any period for which he or she is receiving, or is eligible to
receive, salary continuation, notice period or garden leave payments, or other
comparable benefits or through other such arrangements that may be entered into
that give rise to separation or notice pay. The Committee shall have the
exclusive discretion to determine when the Optionee is no longer actively
employed for purposes of the Option. Unless otherwise determined by the
Committee, leaves of absence shall not constitute a termination of employment
for purposes of this Agreement. Notwithstanding the foregoing provisions and
unless otherwise determined by the Company, this Option may only be exercised on
a day that the NASDAQ Global Select Market (the “Exchange”) is open.
Accordingly, if the Expiration Date is a day the Exchange is closed, the
Expiration Date shall be the immediately preceding day on which the Exchange is
open.

4. Exercise of Option and Withholding Taxes. This Option may be exercised only
in accordance with the procedures and limitations (including the
country-specific terms set forth in Appendix A to this Agreement) set forth in
this paragraph 4, the Company’s Equity Grants Guide, as amended from time to
time, or such other similar-type communication provided by the Company. Payment
of the aggregate exercise price shall be by any of the following, or a
combination thereof:

 

  (a) to the extent permitted by applicable law, by cash, check or cash
equivalent;

 

  (b) consideration received by the Company from a cashless exercise through a
licensed securities broker acceptable to the Company;

 

  (c) if the Optionee is a U.S. taxpayer or if permitted by the Committee, by
surrender of shares of Common Stock previously owned by the Optionee which meet
the conditions established by the Committee; or

 

  (d) any other methods approved by the Committee and permitted by applicable
laws.

 

2



--------------------------------------------------------------------------------

The Optionee acknowledges that, regardless of any action taken by the Company
or, if different, the Optionee’s employer (the “Employer”), the ultimate
liability for all income tax, social insurance, payroll tax, fringe benefits
tax, payment on account or other tax-related items related to the Optionee’s
participation in the Plan and legally applicable to the Optionee or deemed by
the Company or the Employer, in their discretion, to be an appropriate charge to
the Optionee even if legally applicable to the Company or the Employer
(“Tax-Related Items”), is and remains the Optionee’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. The Optionee
further acknowledges that the Company and/or the Employer (a) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including the grant, vesting or
exercise of the Option, the subsequent sale of Option Shares acquired pursuant
to such exercise and the receipt of any dividends; and (b) do not commit to and
are under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate the Optionee’s liability for Tax-Related Items or
achieve any particular tax result. Further, if the Optionee becomes subject to
any Tax-Related Items in more than one jurisdiction between the Grant Date and
the date of any relevant taxable event, the Optionee acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for (including report) Tax-Related Items in more than one
jurisdiction.

The Optionee acknowledges and agrees that the Company shall not be required to
deliver the Option Shares upon any exercise of this Option unless it has
received payment in a form acceptable to the Company for all applicable
Tax-Related Items, as well as amounts due to the Company as “theoretical taxes”
pursuant to the then-current international assignment and tax and/or social
insurance equalization policies and procedures of the Mondelēz Group, or
arrangements satisfactory to the Company for the payment thereof have been made.

In this regard, the Optionee authorizes the Company and/or the Employer, in
their sole discretion and without any notice or further authorization by the
Optionee, to satisfy all applicable Tax-Related Items legally due by the
Optionee (or otherwise due from the Optionee as set forth above in this
paragraph 4) and any theoretical taxes from the Optionee’s wages or other cash
compensation paid by the Company and/or the Employer or from proceeds of the
sale of Option Shares. Alternatively, or in addition, the Company may instruct
the broker it has selected for this purpose (on the Optionee’s behalf and at the
Optionee’s direction pursuant to this authorization without further consent) to
sell the Option Shares that the Optionee acquires to meet the Tax-Related Items
withholding obligation and any theoretical taxes. In addition, unless otherwise
determined by the Committee, Tax-Related Items or theoretical taxes may be paid
by withholding from Option Shares subject to the exercised Option, provided,
however, that withholding in Option Shares shall be subject to approval by the
Committee to the extent deemed necessary or advisable by counsel to the Company
at the time of any relevant tax withholding event. Finally, the Optionee agrees
to pay to the Company or the Employer any amount of Tax-Related Items and
theoretical taxes that the Company or the Employer may be required to withhold
as a result of the Optionee’s participation in the Plan or the Optionee’s
exercise of the Option that cannot be satisfied by the means previously
described.

Depending upon the withholding method, the Company may withhold or account for
Tax-Related Items and any theoretical taxes by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case the Optionee will receive a refund of
any over-withheld amount in cash and will have no entitlement to the equivalent
shares of Common Stock. If the obligation for Tax-Related Items is satisfied by
withholding in shares of Common Stock, for tax purposes, the Optionee is deemed
to have been issued the full number of Option Shares, notwithstanding that a
number of the Option Shares is held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of the Optionee’s participation
in the Plan.

 

3



--------------------------------------------------------------------------------

5. Cash-Out of Option. The Committee may elect to cash out all or a portion of
the Option to be exercised pursuant to any method of exercise by paying the
Optionee an amount in cash or Common Stock, or both, equal to the Fair Market
Value of such shares on the exercise date less the Grant Price for such shares.

6. Restrictions and Covenants.

(a) In addition to such other conditions as may be established by the Company or
the Committee, in consideration for making a Grant under the terms of the Plan,
the Optionee agrees and covenants as follows for a period of twelve (12) months
following the date of the Optionee’s termination of employment from the Mondelēz
Group:

 

  1. to protect the Mondelēz Group’s legitimate business interests in its
confidential information, trade secrets and goodwill, and to enable the Mondelēz
Group’s ability to reserve these for the exclusive knowledge and use of the
Mondelēz Group, which is of great competitive importance and commercial value to
the Mondelēz Group, the Optionee, without the express written permission of the
Executive Vice President of Human Resources of the Company, will not engage in
any conduct in which the Optionee contributes his/her knowledge and skills,
directly or indirectly, in whole or in part, as an executive, employer,
employee, owner, operator, manager, advisor, consultant, agent, partner,
director, stockholder, officer, volunteer, intern or any other similar capacity
to a competitor or to an entity engaged in the same or similar business as the
Mondelēz Group, including those engaged in the business of production, sale or
marketing of snack foods (including, but not limited to gum, chocolate,
confectionary products, biscuits or any other product or service the Optionee
has reason to know has been under development by the Mondelēz Group during the
Optionee’s employment with the Mondelēz Group). The Optionee will not engage in
any activity that may require or inevitably require the Optionee’s use or
disclosure of the Mondelēz Group’s confidential information, proprietary
information and/or trade secrets;

 

  2. to protect the Mondelēz Group’s investment in its employees and to ensure
the long-term success of the business, the Optionee, without the express written
permission of the Executive Vice President of Human Resources of the Company,
will not directly or indirectly solicit, hire, recruit, attempt to hire or
recruit, or induce the termination of employment of any employee of the Mondelēz
Group; and

 

  3. to protect the Mondelēz Group’s investment in its development of good will
and customers and to ensure the long-term success of the business, the Optionee
will not directly or indirectly solicit (including, but not limited to, e-mail,
regular mail, express mail, telephone, fax, instant message, SMS text messaging
and social media) or attempt to directly or indirectly solicit, contact or meet
with the current or prospective customers of the Mondelēz Group for the purpose
of offering or accepting goods or services similar to or competitive with those
offered by the Mondelēz Group.

The provisions contained herein in paragraph 6 are not in lieu of, but are in
addition to the continuing obligation of the Optionee (which the Optionee
acknowledges by accepting any Grant under the Plan) to not use or disclose the
Mondelēz Group’s trade secrets or Confidential Information known to the Optionee
until any particular trade secret or Confidential Information becomes generally
known (through no fault of the Optionee), whereupon the restriction on use and
disclosure shall cease as to that item. For purposes of this agreement,
“Confidential Information” includes, but is not limited to, certain sales,
marketing, strategy, financial, product, personnel, manufacturing, technical and
other proprietary information and

 

4



--------------------------------------------------------------------------------

material which are the property of the Mondelēz Group. The Optionee understands
that this list is not exhaustive, and that Confidential Information also
includes other information that is marked or otherwise identified as
confidential or proprietary, or that would otherwise appear to a reasonable
person to be confidential or proprietary in the context and circumstances in
which the information is known or used.

(b) A main purpose of the Plan is to strengthen the alignment of long-term
interests between optionees and the Mondelēz Group by providing an ownership
interest in the Company, and to prevent former employees whose interests become
adverse to the Company from maintaining that ownership interest. By acceptance
of any Grant (including the Option) under the Plan, the Optionee acknowledges
and agrees that if the Optionee breaches any of the covenants set forth in
paragraph 6(a):

 

  1. all unvested Grants (including any unvested portion of the Option) shall be
immediately forfeited;

 

  2. the Company may cancel, rescind, suspend, withhold or otherwise limit or
restrict any unexpired, vested, unpaid or deferred Grants (including the vested
but unexercised portion of the Option) at any time if the Optionee is not in
compliance with all terms and conditions set forth in the Plan and this
Agreement including, but not limited to, paragraph 6(a);

 

  3. the Optionee shall repay to the Mondelēz Group the net proceeds of any
exercise or Plan benefit that occurs at any time after the earlier of the
following two dates: (i) the date twelve months immediately preceding any such
violation; or (ii) the date six (6) months prior to the Optionee’s termination
of employment with the Mondelēz Group. The Optionee shall repay to the Mondelēz
Group the net proceeds in such a manner and on such terms and conditions as may
be required by the Mondelēz Group, and the Mondelēz Group shall be entitled to
set-off against the amount of any such net proceeds any amount owed to the
Optionee by the Mondelēz Group, to the extent that such set-off is not
inconsistent with Section 409A of the Code or other applicable law. For purposes
of this paragraph, net proceeds shall mean the difference between the fair
market value of the shares of Common Stock and the Grant Price less any
Tax-Related Items; and

 

  4. the Mondelēz Group shall be entitled to seek, in addition to other
available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security as the Optionee acknowledges that such breach
would cause the Mondelēz Group to suffer irreparable harm. The aforementioned
equitable relief shall be in addition to, not in lieu of, legal remedies,
monetary damages or other available forms of relief.

(c) If any provision contained in this paragraph 6 shall for any reason, whether
by application of existing law or law which may develop after the Optionee’s
acceptance of a Grant under the Plan be determined by a court of competent
jurisdiction to be overly broad as to scope of activity, duration or territory,
the Optionee agrees to join the Mondelēz Group in requesting such court to
construe such provision by limiting or reducing it so as to be enforceable to
the extent compatible with then applicable law.

7. Clawback Policy/Forfeiture. The Optionee understands and agrees that in the
Committee’s sole discretion, the Company may cancel all or part of the Option or
require repayment by the Optionee to the Company of all or part of any cash
payment or shares of Common Stock acquired at exercise pursuant to

 

5



--------------------------------------------------------------------------------

any recovery, recoupment, clawback and/or other forfeiture policy maintained by
the Company, including a violation of paragraph 6 above, from time to time. In
addition, any payments or benefits the Optionee may receive hereunder shall be
subject to repayment or forfeiture as may be required to comply with the
requirements under the U.S. Securities Act of 1933, as amended (the “Securities
Act”), the Exchange Act, rules promulgated by the Commission or any other
applicable law, including the requirements of the Dodd-Frank Wall Street Reform
and Consumer Protection Act, or any securities exchange on which the Common
Stock is listed or traded, as may be in effect from time to time.

8. Transfer Restrictions. Unless otherwise required by law, this Option is not
transferable or assignable by the Optionee in any manner other than by will or
the laws of descent and distribution and is exercisable during the Optionee’s
lifetime only by the Optionee.

9. Adjustments. In the event of any merger, share exchange, reorganization,
consolidation, recapitalization, reclassification, distribution, stock dividend,
stock split, reverse stock split, split-up, spin-off, issuance of rights or
warrants or other similar transaction or event affecting the Common Stock after
the Grant Date, the Board of Directors of the Company or the Committee shall
make adjustments to the terms and provisions of this Grant (including, without
limiting the generality of the foregoing, terms and provisions relating to the
Grant Price and the number and kind of shares subject to this Option) as it
deems appropriate including, but not limited to, the substitution of equity
interests in other entities involved in such transactions, to provide for cash
payments in lieu of the Option, and to determine whether continued employment
with any entity resulting from such transaction or event will or will not be
treated as a continued employment with the Mondelēz Group, in each case, subject
to any Board of Director or Committee action specifically addressing any such
adjustments, cash payments or continued employment treatment.

10. Successors and Assigns. Whenever the word “Optionee” is used herein under
circumstances such that the provision should logically be construed to apply to
the executors, the administrators, or the person or persons to whom this Option
may be transferred pursuant to this Agreement, it shall be deemed to include
such person or persons. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall be binding
upon and inure to the benefit of any successors or assigns of the Company and
any person or persons who shall acquire any rights hereunder in accordance with
this Agreement, the Award Statement or the Plan.

11. Entire Agreement; Governing Law. The Award Statement, the Plan and this
Agreement constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and the Optionee with respect to the subject matter
hereof, and may not be modified adversely to the Optionee’s interest except as
provided in the Award Statement, the Plan or this Agreement or by means of a
writing signed by the Company and the Optionee. Nothing in the Award Statement,
the Plan and this Agreement (except as expressly provided therein) is intended
to confer any rights or remedies on any persons other than the parties. The
Award Statement, the Plan and this Agreement are to be construed in accordance
with and governed by the substantive laws of the Commonwealth of Virginia,
U.S.A., without giving effect to any choice of law rule that would cause the
application of the laws of any jurisdiction other than the substantive laws of
the Commonwealth of Virginia to the rights and duties of the parties. Unless
otherwise provided in the Award Statement, the Plan or this Agreement, the
Optionee is deemed to submit to the exclusive jurisdiction of the Commonwealth
of Virginia, U.S.A., and agrees that such litigation shall be conducted in the
courts of Henrico County, Virginia, or the federal courts for the United States
for the Eastern District of Virginia.

12. Grant Confers No Rights to Continued Employment - Nature of the Grant.
Nothing contained in the Plan or this Agreement (including the country-specific
terms set forth in Appendix A to this Agreement) shall give any employee the
right to be retained in the employment of any member of the

 

6



--------------------------------------------------------------------------------

Mondelēz Group, affect the right of any such employer to terminate any employee,
or be interpreted as forming or amending an employment or service contract with
any member of the Mondelēz Group. The adoption and maintenance of the Plan shall
not constitute an inducement to, or condition of, the employment of any
employee. Further, the Optionee acknowledges, understands and agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, to the extent permitted by the Plan;

(b) the grant of the Option is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of options,
or benefits in lieu of options, even if options have been granted in the past;

(c) all decisions with respect to future option or other Grants, if any, will be
at the sole discretion of the Committee;

(d) the Optionee is voluntarily participating in the Plan;

(e) the Option and the Option Shares subject to the Option are not intended to
replace any pension rights or compensation;

(f) the Option and the Option Shares subject to the Option and the income and
the value of same are not part of normal or expected compensation or salary for
purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension,
retirement or welfare benefits or similar payments;

(g) the future value of the underlying shares of Common Stock is unknown,
indeterminable and cannot be predicted;

(h) if the underlying shares of Common Stock do not increase in value, the
Option will have no value;

(i) if the Optionee exercises the Option and obtains shares of Common Stock, the
value of those shares of Common Stock acquired upon exercise may increase or
decrease in value, even below the Grant Price;

(j) unless otherwise agreed with the Company, the Option and the shares of
Common Stock subject to the Option, and the income and value of same, are not
granted as consideration for, or in connection with, the service the Optionee
may provide as a director of any entity of the Mondelēz Group;

(k) the Optionee is hereby advised to consult with the Optionee’s own personal
tax, legal and financial advisors regarding the Optionee’s participation in the
Plan before taking any action related to the Plan and that the Company is not
providing any tax, legal or financial advice, nor is the Company making any
recommendations regarding the Optionee’s participation in the Plan, or the
Optionee’s acquisition or sale of the underlying shares of Common Stock;

(l) the Option is designated as not constituting an Incentive Stock Option; this
Agreement shall be interpreted and treated consistently with such designation;

(m) unless otherwise provided in the Plan or by the Company in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Company’s Common Stock;
and

 

7



--------------------------------------------------------------------------------

(n) If the Optionee is providing services outside the United States:

 

  i. the Option and the shares of Common Stock subject to the Option are not
part of Optionee’s normal or expected compensation or salary for any purpose;

 

  ii. neither the Company, the Employer nor any member of the Mondelēz Group
shall be liable for any foreign exchange rate fluctuation between the Optionee’s
local currency and the United States Dollar that may affect the value of the
Option or any shares of Common Stock delivered to the Optionee upon exercise of
the Option or of any proceeds resulting from the Optionee’s sale of such shares;
and

 

  iii. no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the termination of the Optionee’s
employment or other service relationship by the Company or the Employer (for any
reason whatsoever, whether or not later found to be invalid or in breach of any
employment laws in the jurisdiction where the Optionee is employed or the terms
of the Optionee’s employment agreement, if any), and in consideration of the
grant of the Option, the Optionee agrees not to institute any claim against the
Mondelēz Group, waives his or her ability, if any, to bring any such claim, and
releases the Mondelēz Group from any such claims. If, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, the Optionee shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim.

13. Data Privacy. The Optionee explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of the Optionee’s
personal data as described in this Agreement and any other Option grant
materials (“Data”) by and among the Mondelēz Group for the exclusive purpose of
implementing, administering and managing the Optionee’s participation in the
Plan.

The Optionee understands that the Mondelēz Group may hold certain personal
information about the Optionee, including, but not limited to, the Optionee’s
name, home address and telephone number, date of birth, social security or
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Optionee’s favor, for the exclusive
purpose of implementing, administering and managing the Plan.

The Optionee understands that Data will be transferred to UBS Financial
Services, Inc. (“UBS”), or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Optionee
understands that Data may also be transferred to the Company’s independent
registered public accounting firm, PricewaterhouseCoopers LLP, KPMG LLP, or such
other public accounting firm that may be engaged by the Company in the future.
The Optionee understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the Optionee’s
country. If the Optionee resides outside the United States, the Optionee
understands that the Optionee may request a

 

8



--------------------------------------------------------------------------------

list with the names and addresses of any potential recipients of the Data by
contacting the Optionee’s local human resources representative. The Optionee
authorizes the Company, UBS, PricewaterhouseCoopers LLP and any other possible
recipients which may assist the Company (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing the Optionee’s participation in the
Plan. The Optionee understands that Data will be held only as long as is
necessary to implement, administer and manage the Optionee’s participation in
the Plan. If the Optionee resides outside the United States, the Optionee
understands that the Optionee may, at any time, view Data, request additional
information about the storage and processing of Data, require any necessary
amendments to Data or refuse or withdraw the consents herein, in any case
without cost, by contacting in writing the Optionee’s local human resources
representative. Further, the Optionee understands that he or she is providing
the consents herein on a purely voluntary basis. If the Optionee does not
consent, or if the Optionee later seeks to revoke his or her consent, his or her
employment status or service and career with the Employer will not be adversely
affected; the only consequence of refusing or withdrawing the Optionee’s consent
is that the Company would not be able to grant the Optionee an option or other
equity awards or administer or maintain such grants. The Optionee also
understands that the Company has no obligation to substitute other forms of
grants or compensation in lieu of the option as a consequence of the Optionee’s
refusal or withdrawal of his or her consent. Therefore, the Optionee understands
that refusing or withdrawing his or her consent may affect the Optionee’s
ability to participate in the Plan. For more information on the consequences of
the Optionee’s refusal to consent or withdrawal of consent, the Optionee
understands that he or she may contact his or her local human resources
representative.

14. Interpretation. The terms and provisions of the Plan (a copy of which will
be made available online or furnished to the Optionee upon written request to
the Office of the Corporate Secretary, Mondelēz International, Inc., Three
Parkway North, Deerfield, Illinois 60015, U.S.A.) are incorporated herein by
reference. To the extent any provision in the Award Statement or this Agreement
is inconsistent or in conflict with any term or provision of the Plan, the Plan
shall govern. The Committee shall have the right to resolve all questions that
may arise in connection with the Grant or this Agreement, including whether an
Optionee is no longer actively employed, and any interpretation, determination
or other action made or taken by the Committee regarding the Plan or this
Agreement shall be final, binding and conclusive.

15. Miscellaneous Definitions. For the purposes of this Agreement, the term
“Disability” means permanent and total disability as determined under the
procedures established by the Company for purposes of the Plan and the term
“Retirement” means, unless otherwise determined by the Committee in its sole
discretion, the termination of employment on or after the date the Optionee is
age 55 or older with at least ten (10) or more years of active continuous
employment with the Mondelēz Group.

Notwithstanding the above, if the Company receives an opinion of counsel that
there has been a legal judgment and/or legal development in the Optionee’s
jurisdiction that likely would result in the favorable Retirement treatment (as
set forth in paragraphs 2 and 3) that applies to the Option being deemed
unlawful and/or discriminatory, then the Company will not apply the favorable
Retirement treatment at the time of termination and the Option will be treated
as it would under the rules that apply if the Optionee’s employment is
terminated for reasons other than Retirement, death or Disability.

16. Language. If this Agreement or any other document related to the Plan is
translated into a language other than English and if the meaning of the
translated version is different from the English version, the English version
will control.

 

9



--------------------------------------------------------------------------------

17. Compliance With Law. Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the shares of Common
Stock, the Company shall not be required to deliver any Option Shares issuable
upon exercise of the Option prior to the completion of any registration or
qualification of the Option Shares under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the
Commission or of any other governmental regulatory body, or prior to obtaining
any approval or other clearance from any local, state, federal or foreign
governmental agency, which registration, qualification or approval the Company
shall, in its absolute discretion, deem necessary or advisable. The Optionee
understands that the Company is under no obligation to register or qualify the
Option Shares with the Commission or any state or foreign securities commission
or to seek approval or clearance from any governmental authority for the
issuance or sale of the shares. Further, the Optionee agrees that the Company
shall have unilateral authority to amend the Plan and this Agreement without the
Optionee’s consent to the extent necessary to comply with securities or other
laws applicable to the issuance of shares of Common Stock.

18. Notices. Any notice required or permitted hereunder shall be (i) given in
writing and shall be deemed effectively given upon personal delivery, upon
deposit for delivery by an internationally recognized express mail courier
service or upon deposit in the United States mail by certified mail (if the
parties are within the United States), with postage and fees prepaid, addressed
to the other party at its address as shown in these instruments, or to such
other address as such party may designate in writing from time to time to the
other party or (ii) delivered electronically through the Company’s electronic
mail system (including any notices delivered by a third-party) and shall be
deemed effectively given upon such delivery. Any documents required to be given
or delivered to the Optionee related to current or future participation in the
Plan may also be delivered through electronic means as described in paragraph 19
below.

19. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. The Optionee hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
any on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

20. Agreement Severable. The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

21. Headings. Headings of paragraphs and sections used in this Agreement are for
convenience only and are not part of this Agreement, and must not be used in
construing it.

22. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Optionee’s participation in the Plan, on the Option
and on any shares of Common Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable for legal or administrative
reasons and to require the Optionee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

23. Insider Trading/Market Abuse Laws. The Optionee acknowledges that the
Optionee is subject to insider trading and/or market abuse laws, which affect
the Optionee’s ability to acquire or sell shares of Common Stock under the Plan
during such times as the Optionee is considered to have “material nonpublic
information” or “inside information” (as defined by the laws in the Optionee’s
country). The Optionee also acknowledges that the Optionee is subject to the
Company’s insider trading policy, and the requirements of applicable laws may or
may not be consistent with the terms of the Company’s insider trading
policy. The Optionee acknowledges that it is his or her responsibility to be
informed of and compliant with any such laws, and is hereby advised to speak to
his or her personal advisor on this matter.

 

10



--------------------------------------------------------------------------------

24. Foreign Asset/Account Reporting Requirements. The Optionee acknowledges that
there may be certain foreign asset and/or account reporting requirements which
may affect the Optionee’s ability to acquire or hold shares of Common Stock
acquired under the Plan or cash received from participating in the Plan
(including from any dividends paid on shares of Common Stock acquired under the
Plan) in a brokerage or bank account outside the Optionee’s country. The
Optionee may be required to report such accounts, assets or transactions to the
tax or other authorities in his or her country. The Optionee also may be
required to repatriate sale proceeds or other funds received as a result of the
Optionee’s participation in the Plan to his or her country through a designated
bank or broker within a certain time after receipt. The Optionee acknowledges
that it is the Optionee’s responsibility to be compliant with such regulations,
and the Optionee is advised to consult his or her personal legal advisor for any
details.

25. Appendix. Notwithstanding any provisions in this Agreement, the Option shall
be subject to any special terms set forth in the Appendix to this Agreement for
the Optionee’s country. Moreover, if the Optionee relocates to one of the
countries included in the Appendix, the special terms for such country will
apply to the Optionee, to the extent the Company determines that the application
of such terms is necessary or advisable for legal or administrative reasons. The
Appendix constitutes part of this Agreement.

26. Waiver. The Optionee acknowledges that a waiver by the Company of a breach
of any provision of this Agreement shall not operate or be construed as a waiver
of any other provision of this Agreement or of any subsequent breach by the
Optionee or any other participant of the Plan.

27. Conformity to Securities Laws. The Optionee acknowledges that the Award
Statement, the Plan and this Agreement are intended to conform to the extent
necessary with all provisions of the Securities Act and the Exchange Act, and
any and all regulations and rules promulgated thereunder by the Commission,
including, without limitation, Rule 16b-3 under the Exchange Act.
Notwithstanding anything herein to the contrary, the Award Statement, the Plan
and this Agreement shall be administered, and the Option is granted, only in
such a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, the Award Statement, the Plan and this Agreement
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations.

 

11



--------------------------------------------------------------------------------

***

The Optionee acknowledges that the Optionee has reviewed the Plan, the Award
Statement and this Agreement (including any appendices hereto) in their entirety
and fully understands their respective provisions. The Optionee agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions arising under the Plan, the Award Statement or this
Agreement.

IN WITNESS WHEREOF, this Agreement has been executed as of the Grant Date.

 

MONDELĒZ INTERNATIONAL, INC. /s/ Carol J. Ward Carol J. Ward Vice President and
Corporate Secretary

 

12



--------------------------------------------------------------------------------

APPENDIX A

MONDELĒZ INTERNATIONAL, INC.

AMENDED AND RESTATED 2005 PERFORMANCE INCENTIVE PLAN

(Amended and Restated as of May 21, 2014)

ADDITIONAL TERMS AND CONDITIONS OF THE

NON-QUALIFIED GLOBAL STOCK OPTION AGREEMENT

TERMS AND CONDITIONS

This Appendix A includes additional terms and conditions that govern the Option
granted to the Optionee under the Plan if he or she is in one of the countries
listed below at the time of grant. Certain capitalized terms used but not
defined in this Appendix A have the meanings set forth in the Plan and/or the
Non-Qualified Global Stock Option Agreement (the “Agreement”).

NOTIFICATIONS

This Appendix A also includes information regarding exchange controls and
certain other issues of which the Optionee should be aware with respect to
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of January 2016.
Such laws are often complex and change frequently. As a result, the Company
strongly recommends that the Optionee not rely on the information in this
Appendix A as the only source of information relating to the consequences of his
or her participation in the Plan because the information may be out of date at
the time the Optionee exercises the Option or sells shares of Common Stock
acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Optionee’s particular situation, and the Company is not in a
position to assure the Optionee of a particular result. Accordingly, the
Optionee is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to the Optionee’s situation.

Finally, if the Optionee is a citizen or resident of a country other than the
one in which he or she is currently working, transfers employment after the
Option is granted, or is considered a resident of another country for local law
purposes, the notifications contained herein may not be applicable to the
Optionee, and the Company shall, in its discretion, determine to what extent the
terms and conditions contained herein shall apply to the Optionee.

ARGENTINA

TERMS AND CONDITIONS

Cashless Exercise Restriction. Notwithstanding anything to the contrary in the
Agreement, due to regulatory requirements in Argentina, the Optionee may be
required to pay the Grant Price by a cashless exercise through a licensed
securities broker acceptable to the Company, such that all shares of Common
Stock subject to the exercised Option will be sold immediately upon exercise and
the proceeds of sale, less the Grant Price, any Tax-Related Items and broker’s
fees or commissions, will be remitted to the Optionee in accordance with any
applicable exchange control laws and regulations. The Company reserves the right
to provide the Optionee with additional methods of exercise depending on the
development of local law.

 

13



--------------------------------------------------------------------------------

Restrictions and Covenants. Notwithstanding anything to the contrary in the
Agreement, paragraph 6 of the Agreement will not apply to Argentinian Optionees.

NOTIFICATIONS

Type of Offering. Neither the grant of the Option, nor the issuance of shares of
Common Stock subject to the grant, constitutes a public offering. The offering
of the Plan is a private placement and is not subject to the supervision of any
Argentine governmental authority.

Exchange Control Information. If the Optionee transfers proceeds from the sale
of Common Stock or the receipt of any dividends paid on Common Stock into
Argentina within 10 days of the sale or receipt (i.e., if the proceeds have not
been held in a U.S. bank or brokerage account for at least 10 days prior to
transfer), the Optionee must deposit 30% of the sale proceeds into a
non-interest bearing account in Argentina for 365 days. If the Optionee has
satisfied the 10 day holding obligation, the Argentine bank handling the
transaction may request certain documentation in connection with the Optionee’s
request to transfer sale proceeds into Argentina, including evidence of the sale
and proof of the source of funds used to purchase the shares of Common Stock. If
the bank determines that the 10-day rule or any other rule or regulation
promulgated by the Argentine Central Bank has not been satisfied, it will
require that 30% of the transfer amount be placed in a non-interest bearing
dollar denominated mandatory deposit account for a holding period of 365 days.

The Optionee must comply with any and all Argentine currency exchange
restrictions, approvals and reporting requirements in connection with the
exercise of the Option.

Foreign Asset/Account Reporting Information. The Optionee must report holdings
of any equity interest in a foreign company (e.g., shares of Common Stock
acquired under the Plan) on his or her annual tax return each year.

AUSTRALIA

TERMS AND CONDITIONS

Australian Offer Document. The Optionee’s right to participate in the Plan and
receive the grant of the option under the Plan is subject to the terms and
conditions as stated in the offer document, the Plan and the Agreement.

No payment constituting breach of law in Australia. Notwithstanding anything
else in the Plan or the Agreement, the Optionee will not be entitled to, and
shall not claim any benefit (including without limitation a legal right) under
the Plan if the provision of such benefit would give rise to a breach of Part
2D.2 of the Corporations Act 2001 (Cth), any other provision of that Act, or any
other applicable statute, rule or regulation which limits or restricts the
giving of such benefits. Further, the Employer is under no obligation to seek or
obtain the approval of its shareholders in general meeting for the purpose of
overcoming any such limitation or restriction.

Retirement. The following provision replaces paragraph 2(b) of the Agreement:

(b) the Optionee’s Retirement (as defined below in paragraph 15) occurring at
least six (6) months after the date of grant (“Grant Date”) of the Option, or as
otherwise determined by the Committee, and provided the Option is not otherwise
accounted for, or included in, the Optionee’s severance or retirement
arrangement with the Mondelēz Group and the Optionee timely executes a general
release and waiver of claims in a form and manner determined by the Company in
its sole discretion, then this Option will continue to vest and become
exercisable as identified on the Schedule as if the Optionee’s employment had
not terminated.

 

14



--------------------------------------------------------------------------------

AUSTRIA

NOTIFICATIONS

Exchange Control Information. If the Optionee holds shares of Common Stock
acquired under the Plan outside Austria, the Optionee must submit a report to
the Austrian National Bank as follows: (i) on a quarterly basis if the value of
the shares as of any given quarter meets or exceeds €30,000,000; the deadline
for filing the quarterly report is the 15th day of the month following the end
of the respective quarter and (ii) on an annual basis if the value of the shares
as of December 31 meets or exceeds €5,000,000; the deadline for filing the
annual report is January 31 of the following year.

When the Optionee sells shares of Common Stock acquired under the Plan, the
Optionee may be required to comply with certain exchange control obligations if
the cash proceeds from the sale are held outside Austria. If the transaction
volume of all accounts abroad exceeds €10,000,000, the movements and balances of
all accounts must be reported monthly, as of the last day of the month, on or
before the fifteenth day of the following month.

BAHRAIN

There are no country specific provisions.

BELGIUM

TERMS AND CONDITIONS

Tax Considerations. The Option must be accepted in writing either (i) within 60
days of the offer (for tax at offer), or (ii) after 60 days of the offer (for
tax at exercise). The Optionee will receive a separate offer letter, acceptance
form and undertaking form in addition to the Agreement. He or she should refer
to the offer letter for a more detailed description of the tax consequences of
choosing to accept the Option. The Optionee should consult a personal tax
advisor with respect to completing the additional forms.

NOTIFICATIONS

Foreign Asset/Account Reporting Information. The Optionee is required to report
any taxable income attributable to the Option on his or her annual tax return.
In a separate report, Belgium residents are also required to provide the
National Bank of Belgium with the account details of any such foreign accounts
(including the account number, bank name and country in which any such account
was opened). This report, as well as additional information on how to complete
it, can be found on the website of the National Bank of Belgium, www.nbb.be,
under Kredietcentrales / Centrales des crédits caption. The Optionee should
consult a personal tax advisor with respect to the applicable reporting
obligations.

 

15



--------------------------------------------------------------------------------

BRAZIL

TERMS AND CONDITIONS

Compliance with Law. By accepting the Option, the Optionee acknowledges that he
or she agrees to comply with applicable Brazilian laws and pay any and all
applicable taxes associated with the exercise of the Option, the receipt of any
dividends and the sale of shares of Common Stock acquired under the Plan.

Labor Law Acknowledgment. The Optionee agrees, for all legal purposes, (i) the
benefits provided under the Agreement and the Plan are the result of commercial
transactions unrelated to the Optionee’s employment; (ii) the Agreement and the
Plan are not a part of the terms and conditions of the Optionee’s employment;
and (iii) the income from the exercise of the Option, if any, is not part of the
Optionee’s remuneration from employment.

NOTIFICATIONS

Exchange Control Information. If the Optionee holds assets and rights outside
Brazil with an aggregate value exceeding US$100,000, he or she will be required
to prepare and submit to the Central Bank of Brazil an annual declaration of
such assets and rights, including: (i) bank deposits; (ii) loans;
(iii) financing transactions; (iv) leases; (v) direct investments;
(vi) portfolio investments, including shares of Common Stock acquired under the
Plan; (vii) financial derivatives investments; and (viii) other investments,
including real estate and other assets. Please note that foreign individuals
holding Brazilian visas are considered Brazilian residents for purposes of this
reporting requirement and must declare at least the assets held abroad that were
acquired subsequent to the date of admittance as a resident of Brazil.
Individuals holding assets and rights outside Brazil valued at less than
US$100,000 are not required to submit a declaration. Please note that the
US$100,000 threshold may be changed annually.

Tax on Financial Transaction (IOF). Repatriation of funds (e.g., sale proceeds)
into Brazil and the conversion of USD into BRL associated with such fund
transfers may be subject to the Tax on Financial Transactions. It is the
Optionee’s responsibility to comply with any applicable Tax on Financial
Transactions arising from his or her participation in the Plan. The Optionee
should consult with his or her personal tax advisor for additional details.

BULGARIA

NOTIFICATIONS

Exchange Control Information. If the Optionee exercises the Option through a
cash purchase exercise, in order to remit funds out of Bulgaria, he or she will
need to declare the purpose of the remittance to the local bank that is
transferring the funds abroad. If the amount the Optionee wishes to transfer
exceeds BGN100,000, he or she will need to complete a standard form statistical
declaration and provide it to the bank involved in the money transfer. The
Optionee should check with his or her local bank on the requirements for the
information or documents that have to be provided.

If the Optionee exercises the Option by way of a cashless method of exercise,
this declaration will not be required because no funds will be remitted out of
Bulgaria.

 

16



--------------------------------------------------------------------------------

CANADA

TERMS AND CONDITIONS

Form of Payment. Notwithstanding anything in the Plan or the Agreement to the
contrary, the Optionee is prohibited from surrendering shares of Common Stock
that he or she already owns or attesting to the ownership of shares of Common
Stock to pay the Grant Price or any Tax-Related Items in connection with the
Option.

Form of Settlement. Options granted to employees resident in Canada shall be
paid in shares of Common Stock only.

Termination of Employment. The following provision supplements paragraphs 2 and
3(d) of the Agreement:

The Optionee’s employment with the Mondelēz Group shall be deemed to be
terminated, vesting will terminate and the period remaining to exercise any
Options will be measured effective as of the date that is the earliest of:
(1) the date the Optionee’s employment with the Mondelēz Group is terminated,
(2) the date the Optionee receives notice of termination of employment from the
Mondelēz Group, or (3) the date the Optionee is no longer actively employed or
rendering services to the Mondelēz Group; regardless of the reason for such
termination and whether or not later found to be invalid or in breach of any
applicable law, including Canadian provincial employment law (including but not
limited to statutory law, regulatory law and/or common law) or the terms of the
Optionee’s employment or service agreement, if any. The Committee shall have the
exclusive discretion to determine when the Optionee is no longer actively
employed or providing services and the termination date for purposes of the
Agreement.

The following provisions apply for Optionees resident in Quebec:

Data Privacy Notice and Consent. The following provision supplements paragraph
13 of the Agreement:

The Optionee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
The Optionee further authorizes the Mondelēz Group and the administrator of the
Plan to disclose and discuss the Plan with their advisors. The Optionee further
authorizes the Mondelēz Group to record such information and to keep such
information in his or her employee file.

Language Consent. The parties acknowledge that it is their express wish that the
Agreement, including this Appendix A, as well as all documents, notices and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.

Consentement relatif à la langue utilisée. Les parties reconnaissent avoir exigé
la rédaction en anglais de cette convention, ainsi que de tous documents, avis
et procédures judiciaires, exécutés, donnés ou intentés en vertu de, ou liés
directement ou indirectement à, la présente convention.

NOTIFICATIONS

Securities Law Information. The Optionee is permitted to sell shares acquired
under the Plan through the designated broker appointed under the Plan, if any,
provided that the sale of shares takes place outside Canada through the
facilities of a stock exchange on which the shares are listed (i.e., the NASDAQ
Global Select Market).

 

17



--------------------------------------------------------------------------------

Foreign Asset/Account Reporting Information. The Optionee is required to report
any foreign property (including shares of Common Stock) annually on Form T1135
(Foreign Income Verification Statement) if the total value of the Optionee’s
foreign property exceeds C$100,000 at any time during the year. The form must be
filed by April 30th of the following year. Foreign property includes shares of
Common Stock acquired under the Plan and may include the Options. The Options
must be reported–generally at a nil cost–if the $100,000 cost threshold is
exceeded because of other foreign property the Optionee holds. If shares of
Common Stock are acquired, their cost generally is the adjusted cost base
(“ACB”) of the shares of Common Stock. The ACB would normally equal the fair
market value of the shares of Common Stock at exercise for Options, but if the
Optionee owns other shares of Common Stock, this ACB may have to be averaged
with the ACB of the other shares of Common Stock. It is the Optionee’s
responsibility to comply with applicable reporting obligations.

CHINA

TERMS AND CONDITIONS

Cashless Exercise Restriction. Notwithstanding anything to the contrary in the
Agreement, due to legal restrictions in China, the Optionee will be required to
pay the Grant Price by a cashless exercise through a licensed securities broker
acceptable to the Company, such that all shares of Common Stock subject to the
exercised Option will be sold immediately upon exercise and the proceeds of
sale, less the Grant Price, any Tax-Related Items and broker’s fees or
commissions, will be remitted to the Optionee in accordance with any applicable
exchange control laws and regulations. The Company reserves the right to provide
the Optionee with additional methods of exercise depending on the development of
local law.

The following provisions apply to Optionees who are People’s Republic of China
nationals working in China, as well as to any individuals who are otherwise
subject to applicable exchange controls, as determined by the Company:

Expiration Date. Notwithstanding anything to the contrary in the Agreement, in
the event of the Optionee’s termination of employment with the Mondelēz Group,
the Optionee shall be permitted to exercise the Option for the shorter of the
post-termination exercise period (if any) set forth in the Agreement and six
months (or such other period as may be required by the State Administration of
Foreign Exchange (“SAFE”)) after the date of termination of the Optionee’s
active employment. At the end of the post-termination exercise period specified
by SAFE, any unexercised portion of the Option shall immediately expire.

Exchange Control Restrictions. The Optionee understands and agrees that, due to
exchange control laws in China, he or she will be required to immediately
repatriate to China the cash proceeds from the cashless exercise of the Option.
The Optionee further understands that, under local law, such repatriation of the
cash proceeds will be effected through a special exchange control account
established by a member of the Mondelēz Group and the Optionee hereby consents
and agrees that the proceeds from the cashless exercise of the Option will be
transferred to such special account prior to being delivered to him or her. The
proceeds may be paid in U.S. dollars or local currency at the Company’s
discretion. If the proceeds are paid in U.S. dollars, the Optionee acknowledges
that he or she will be required to set up a U.S. dollar bank account in China so
that the proceeds may be delivered to this account. If the proceeds are
converted to local currency, the Optionee acknowledges that the Mondelēz Group
is under no obligation to secure any currency conversion rate and may face
delays in converting the proceeds to local currency due to exchange control
restrictions in China. The Optionee agrees to bear any currency fluctuation risk
between the date the Option is exercised and any dividend equivalents are paid
and the time that (i) the Tax-Related Items are converted to local currency and
remitted to the tax authorities and (ii) net proceeds are converted to local
currency and distributed to the Optionee. The Optionee acknowledges that the

 

18



--------------------------------------------------------------------------------

Mondelēz Group will not be held liable for any delay in delivering the proceeds
to the Optionee. The Optionee agrees to sign any agreements, forms and/or
consents that may be requested by the Company or the Company’s designated broker
to effectuate any of the remittances, transfers, conversions or other processes
affecting the proceeds.

The Optionee further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.

Foreign Asset/Account Reporting Information. Chinese residents may be required
to report to the SAFE all details of their foreign financial assets and
liabilities, as well as details of any economic transactions conducted with
non-Chinese residents.

COLOMBIA

TERMS AND CONDITIONS

Labor Law Acknowledgement. The following provision supplements the
acknowledgments contained in paragraph 12 of the Agreement:

The Optionee acknowledges that pursuant to Article 128 of the Colombian Labor
Code, the Plan and related benefits do not constitute a component of the
Optionee’s “salary” for any legal purpose. Therefore, they will not be included
and/or considered for purposes of calculating any and all labor benefits, such
as legal/fringe benefits, vacations, indemnities, payroll taxes, social
insurance contributions and/or any other labor-related amount which may be
payable.

NOTIFICATIONS

Securities Law Information. The shares of Common Stock are not and will not be
registered in the Colombian registry of publicly traded securities (Registro
Nacional de Valores y Emisores) and therefore the shares of Common Stock may not
be offered to the public in Colombia. Nothing in this document should be
construed as the making of a public offer of securities in Colombia.

Exchange Control Information. Investments in assets located outside Colombia
(including shares of the Company’s Common Stock) are subject to registration
with the Central Bank (Banco de la República) if the aggregate value of the
investments is US$500,000 or more (as of December 31 of the applicable calendar
year). Further, upon the sale of shares that the Optionee has registered with
the Central Bank, the Optionee must cancel the registration by March 31 of the
following year. The Optionee may be subject to fines for failing to cancel the
registration.

If funds are remitted from Colombia through an authorized local financial
institution, the authorized financial institution will automatically register
the investment.

If the Optionee does not remit funds through an authorized financial institution
when exercising his or her Option because a partial cashless exercise method is
used (selling only enough shares of Common Stock to cover the Grant Price and
any brokerage fees), then the Optionee must register the investment him- or
herself if the accumulated financial investments the Optionee holds abroad at
the year-end are equal to or exceed the equivalent of US$500,000. The Optionee
must register by filing a Form No. 11 and submitting it to Señores, Banco de la
República, Atn: Jefe Sección Inversiones, Departamento de Cambios
Internacionales, Carrera 7 No. 14 - 18, Bogotá, Colombia by June 30 of the
following year.

 

19



--------------------------------------------------------------------------------

If the Optionee uses the cashless sell-all method of exercise, then no
registration is required because no funds are remitted from Colombia and no
shares are held abroad.

COSTA RICA

There are no country specific provisions.

CZECH REPUBLIC

TERMS AND CONDITIONS

Miscellaneous Definitions. The following provision replaces paragraph 15 of the
Agreement:

For the purposes of this Agreement, the term “Disability” means permanent and
total disability as determined under the procedures established by the Company
for purposes of the Plan and the term “Retirement” means, unless otherwise
determined by the Committee in its sole discretion, permanent retirement from
active employment under a pension plan of the Mondelēz Group, an employment
contract with any member of the Mondelēz Group, or a local labor contract, on or
after the date specified as normal retirement age in the pension plan or
employment contract, if any, under which Optionee is at that time accruing
pension benefits for his or her current service (or, in the absence of a
specified normal retirement age, the age at which pension benefits under such
plan or contract become payable without reduction for early commencement and
without any requirement of a particular period of prior service).

NOTIFICATIONS

Exchange Control Information. The Czech National bank may require the Optionee
to fulfill certain notification duties in relation to the acquisition of Common
Stock and the opening and maintenance of a foreign account. In addition, the
Optionee may need to report the following even in the absence of a request from
the Czech National bank: foreign direct investments with a value of CZK
2,500,000 or more in the aggregate or other foreign financial assets with a
value of CZK 200,000,000 or more. Because exchange control regulations change
frequently and without notice, the Optionee should consult his or her personal
legal advisor prior to the exercise of the Option or sale of Common Stock, and
before opening any foreign accounts in connection with the Plan, to ensure
compliance with current regulations. It is the Optionee’s responsibility to
comply with any applicable Czech exchange control laws.

DENMARK

NOTIFICATIONS

Exchange Control Information. If the Optionee establishes an account holding
shares or an account holding cash outside Denmark, he or she must report the
account to the Danish Tax Administration. The form which should be used in this
respect can be obtained from a local bank. (These obligations are separate from
and in addition to the obligations described below.)

Securities/Foreign Asset/Account Reporting Information. If the Optionee holds
shares acquired under the Plan in a brokerage account with a broker or bank
outside Denmark, he or she is required to inform the Danish Tax Administration
about the account. For this purpose, the Optionee must file a Form V (Erklaering
V) with the Danish Tax Administration. Both the Optionee and the broker or bank
must sign the Form V. By signing the Form V, the broker or bank undertakes an
obligation, without further request each year and not later than on February 1
of the year following the calendar year to which the information relates, to
forward information to the Danish Tax Administration concerning the shares of

 

20



--------------------------------------------------------------------------------

Common Stock in the account. In the event that the applicable broker or bank
with which the account is held does not wish to, or, pursuant to the laws of the
country in question, is not allowed to assume such obligation to report, the
Optionee acknowledges that he or she is solely responsible for providing certain
details regarding the foreign brokerage account and shares of Common Stock
deposited therein to the Danish Tax Administration as part of his or her annual
income tax return. By signing the Form V, the Optionee authorizes the Danish Tax
Administration to examine the account.

In addition, if the Optionee opens a brokerage account (or a deposit account
with a U.S. bank) for the purpose of holding cash outside Denmark, he or she is
also required to inform the Danish Tax Administration about this account. To do
so, the Optionee must file a Form K (Erklaering K) with the Danish Tax
Administration. The Form K must be signed both by the Optionee and by the
applicable broker or bank where the account is held, unless an exemption from
the broker/bank signature requirement is granted by the Danish Tax
Administration. It is possible to seek the exemption on the Form K, which the
Optionee can do at the time he or she submits the Form K. By signing the Form K,
the broker or bank undertakes an obligation, without further request each year
and not later than on February 1 of the year following the calendar year to
which the information relates, to forward information to the Danish Tax
Administration concerning the content of the deposit account. In the event that
the applicable financial institution (broker or bank) with which the account is
held, does not wish to, or, pursuant to the laws of the country in question, is
not allowed to assume such obligation to report, the Optionee acknowledges that
he or she is solely responsible for providing certain details regarding the
foreign brokerage or bank account to the Danish Tax Administration as part of
the Optionee’s annual income tax return. By signing the Form K, the Optionee
authorizes the Danish Tax Administration to examine the account.

If the Optionee uses the cashless method of exercise for the Option, the
Optionee is not required to file a Form V because he or she will not hold any
shares of Common Stock. However, if the Optionee opens a deposit account with a
foreign broker or bank to hold the cash proceeds, he or she is required to file
a Form K as described above.

ECUADOR

There are no country specific provisions.

EGYPT

NOTIFICATIONS

Exchange Control Information. If the Optionee transfers funds into or out of
Egypt in connection with the Option, the Optionee is required to transfer the
funds through a registered bank in Egypt.

FINLAND

There are no country specific provisions.

FRANCE

TERMS AND CONDITIONS

Consent to Receive Information in English. By accepting the Grant, the Optionee
confirms having read and understood the Plan and Agreement, including all terms
and conditions included therein, which were provided in the English language.
The Optionee accepts the terms of those documents accordingly.

 

21



--------------------------------------------------------------------------------

En acceptant cette attribution, le Optionee confirme avoir lu et compris le Plan
et le Contrat y relatifs, incluant tous leurs termes et conditions, qui ont été
transmis en langue anglaise. Le Optionee accepte les dispositions de ces
documents en connaissance de cause.

NOTIFICATIONS

Foreign Asset/Account Reporting Information. If the Optionee holds shares of
Common Stock outside France or maintains a foreign bank account, he or she is
required to report such to the French tax authorities when filing his or her
annual tax return. Failure to comply could trigger significant penalties.
Further, French residents with foreign account balances exceeding €1,000,000 may
have additional monthly reporting obligations.

GERMANY

TERMS AND CONDITIONS

Miscellaneous Definitions. The following provision replaces paragraph 15 of the
Agreement:

For the purposes of this Agreement, the term “Disability” means permanent and
total disability as determined under the procedures established by the Company
for purposes of the Plan and the term “Retirement” means, unless otherwise
determined by the Committee in its sole discretion, permanent retirement from
active employment under a pension plan of the Mondelēz Group, an employment
contract with any member of the Mondelēz Group, or a local labor contract, on or
after the date specified as normal retirement age in the pension plan or
employment contract, if any, under which Optionee is at that time accruing
pension benefits for his or her current service (or, in the absence of a
specified normal retirement age, the age at which pension benefits under such
plan or contract become payable without reduction for early commencement and
without any requirement of a particular period of prior service).

NOTIFICATIONS

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. In case of payments in connection
with securities (including proceeds realized upon the sale of shares of Common
Stock), the report must be made by the 5th day of the month following the month
in which the payment was received. The report must be filed electronically. The
form of report (“Allgemeine Meldeportal Statistik”) can be accessed via the
Bundesbank’s website (www.bundesbank.de) and is available in both German and
English. The Optionee is responsible for satisfying the reporting obligation.

GHANA

NOTIFICATIONS

Exchange Control Information. Foreign exchange transfers out of Ghana are
limited to US$10,000 annually. The Optionee should consult his or her legal
advisor to ensure compliance with current regulations. It is the Optionee’s
responsibility to comply with Ghana exchange control laws.

 

22



--------------------------------------------------------------------------------

GREECE

NOTIFICATIONS

Exchange Control Information. If the Optionee exercises the Option through a
cash purchase exercise, in order to remit funds out of Greece, the Optionee will
need to complete an application form that will be provided to the Optionee by
the foreign exchange bank handling the transaction.

If the Optionee exercises the Option by way of a cashless method of exercise,
this application will not be required since no funds will be remitted out of
Greece.

HONDURAS

There are no country specific provisions.

HONG KONG

TERMS AND CONDITIONS

Warning: The contents of this document have not been reviewed by any regulatory
authority in Hong Kong. The Optionee is advised to exercise caution in relation
to the offer. If the Optionee is in any doubt about any of the contents of the
Agreement, including this Appendix, or the Plan, the Optionee should obtain
independent professional advice. The Option and any shares of Common Stock
issued pursuant to the Grant do not constitute a public offering of securities
under Hong Kong law and are available only to employees of the Mondelēz Group.
The Agreement, including this Appendix, the Plan and other incidental
communication materials have not been prepared in accordance with and are not
intended to constitute a “prospectus” for a public offering of securities under
the applicable securities legislation in Hong Kong. The Option and any related
documentation are intended only for the personal use of each eligible employee
of the Mondelēz Group and may not be distributed to any other person.

Form of Settlement. Options granted to employees resident in Hong Kong shall be
paid in shares of Common Stock only.

Sale of Shares. Shares of common Stock received under the Plan are accepted as a
personal investment. In the event the Option vests within six months of the
Grant Date, the Optionee agrees that he or she will not exercise the Option and
sell the shares of Common Stock acquired prior to the six-month anniversary of
the Grant Date.

HUNGARY

There are no country specific provisions.

INDIA

TERMS AND CONDITIONS

Exchange Control Restrictions. Due to exchange control laws, the Optionee will
not be permitted to exercise an Option by using the cashless sell-to-cover
method of exercise, whereby the Optionee instructs the broker to sell a
sufficient number of shares of Common Stock to cover the exercise price,
brokerage fees and any applicable Tax-Related Items, and the Optionee receives
only the remaining shares of Common Stock subject to the exercised Option. In
the event of changes in exchange control laws, the Company reserves the right to
permit cashless sell-to-cover exercises for Options.

 

23



--------------------------------------------------------------------------------

Regardless of the method of exercise the Optionee uses to exercise Options, the
Optionee must repatriate any cash dividends paid on shares of Common Stock
within one-hundred eighty (180) days and all proceeds received from the sale of
shares of Common Stock to India within ninety (90) days of receipt. The Optionee
must maintain the foreign inward remittance certificate received from the bank
where the foreign currency is deposited in the event that the Reserve Bank of
India or the Employer requests proof of repatriation. It is the Optionee’s
responsibility to comply with applicable exchange control laws in India.

Foreign Asset/Account Reporting Information. The Optionee is required to declare
foreign bank accounts and any foreign financial assets (including shares of
Common Stock held outside India) in his or her annual tax return. It is the
Optionee’s responsibility to comply with this reporting obligation and the
Optionee should consult with his or her personal tax advisor in this regard.

INDONESIA

NOTIFICATIONS

Exchange Control Information. Indonesian residents must provide the Indonesian
central bank, Bank Indonesia, with information on foreign exchange activities on
an online monthly report no later than the fifteenth day of the following month.

In addition, if the Optionee remits funds into or out of Indonesia, the
Indonesian bank through which the transaction is made will submit a report on
the transaction to the Bank Indonesia for statistical reporting purposes.
Although the bank through which the transaction is made is required to make the
report, the Optionee must complete a “Transfer Report Form.”

IRELAND

TERMS AND CONDITIONS

Miscellaneous Definitions. The following provision replaces paragraph 15 of the
Agreement:

For the purposes of this Agreement, the term “Disability” means permanent and
total disability as determined under the procedures established by the Company
for purposes of the Plan and the term “Retirement” means, unless otherwise
determined by the Committee in its sole discretion, permanent retirement from
active employment under a pension plan of the Mondelēz Group, an employment
contract with any member of the Mondelēz Group, or a local labor contract, on or
after the date specified as normal retirement age in the pension plan or
employment contract, if any, under which Optionee is at that time accruing
pension benefits for his or her current service (or, in the absence of a
specified normal retirement age, the age at which pension benefits under such
plan or contract become payable without reduction for early commencement and
without any requirement of a particular period of prior service).

NOTIFICATIONS

Director Notification Requirement. If the Optionee is a director, shadow
director or secretary of an Irish subsidiary or affiliate whose interest in the
Company represents more than 1% of the Company’s voting share capital, the
Optionee is subject to certain notification requirements under the Irish
Companies Act. In this case, he or she must notify the Irish subsidiary or
affiliate in writing within five

 

24



--------------------------------------------------------------------------------

business days of receiving or disposing of an interest in the Company (e.g.,
Options, shares of Common Stock, etc.), or within five business days of becoming
aware of the event giving rise to the notification requirement, or within five
business days of becoming a director or secretary if such an interest exists at
the time. This notification requirement also applies with respect to the
interests of a spouse or minor children (whose interests will be attributed to
the director, shadow director or secretary).

ITALY

TERMS AND CONDITIONS

Cashless Exercise Restriction. Notwithstanding anything to the contrary in the
Agreement, due to regulatory requirements in Italy, the Optionee will be
required to pay the Grant Price by a cashless exercise through a licensed
securities broker acceptable to the Company, such that all shares of Common
Stock subject to the exercised Option will be sold immediately upon exercise and
the proceeds of sale, less the Grant Price, any Tax-Related Items, and broker’s
fees or commissions, will be remitted to the Optionee. The Company reserves the
right to provide the Optionee with additional methods of exercise depending on
local developments.

Data Privacy Notice. The following provision replaces in its entirety paragraph
13 Agreement:

The Optionee understands that the Mondelēz Group may hold certain personal
information about the Optionee, including, but not limited to, the Optionee’s
name, home address and telephone number, date of birth, social insurance (to the
extent permitted under Italian law) or other identification number, salary,
nationality, job title, any shares of Common Stock or directorships held in the
Mondelēz Group, details of all Options or other entitlement to shares of Common
Stock granted, canceled, exercised, vested, unvested or outstanding in the
Optionee’s favor, for the exclusive purpose of implementing, managing and
administering the Plan (“Data”).

The Optionee also understands that providing the Company with Data is necessary
for the performance of the Plan and that the Optionee’s refusal to provide such
Data would make it impossible for the Company to perform its contractual
obligations and may affect the Optionee’s ability to participate in the Plan.
The Controller of personal data processing is Mondelēz International, Inc., with
registered offices at Three Parkway North, Deerfield, Illinois 60015, United
States of America, and, pursuant to Legislative Decree no. 196/2003, its
representative in Italy is, Mondelēz Italia S.r.L. Via Nizzoli, 3, Milano, Italy
20147.

The Optionee understands that Data will not be publicized, but it may be
transferred to banks, other financial institutions or brokers involved in the
management and administration of the Plan. The Optionee understands that Data
may also be transferred to the Company’s independent registered public
accounting firm, PricewaterhouseCoopers LLP, KPMG LLP, or such other public
accounting firm that may be engaged by the Company in the future. The Optionee
understands that Data may also be transferred to the Company’s stock plan
service provider, UBS Financial Services, Inc., or such other administrator that
may be engaged by the Company in the future. The Optionee further understands
that the Mondelēz Group will transfer Data among themselves as necessary for the
purpose of implementing, administering and managing the Optionee’s participation
in the Plan, and that the Mondelēz Group may further transfer Data to third
parties assisting the Company in the implementation, administration and
management of the Plan, including any requisite transfer of Data to a broker or
other third party with whom the Optionee may elect to deposit any shares of
Common Stock acquired at exercise of the Option. Such recipients may receive,
possess, use, retain and transfer Data in electronic or other form, for the
purposes of implementing, administering and managing the Optionee’s
participation in the Plan. The Optionee understands that these recipients may be
located in

 

25



--------------------------------------------------------------------------------

or outside the European Economic Area, such as in the United States or
elsewhere. Should the Company exercise its discretion in suspending all
necessary legal obligations connected with the management and administration of
the Plan, it will delete Data as soon as it has completed all the necessary
legal obligations connected with the management and administration of the Plan.

The Optionee understands that Data-processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data is collected and
with confidentiality and security provisions, as set forth by applicable laws
and regulations, with specific reference to Legislative Decree no. 196/2003.

The processing activity, including communication, the transfer of Data abroad,
including outside the European Economic Area, as herein specified and pursuant
to applicable laws and regulations, does not require the Optionee’s consent
thereto as the processing is necessary to performance of contractual obligations
related to implementation, administration and management of the Plan. The
Optionee understands that, pursuant to Section 7 of the Legislative Decree no.
196/2003, the Optionee has the right to, including but not limited to, access,
delete, update, correct or terminate, for legitimate reason, the Data
processing. Furthermore, the Optionee is aware that Data will not be used for
direct marketing purposes. In addition, Data provided can be reviewed and
questions or complaints can be addressed by contacting the Optionee’s local
human resources representative.

Plan Document Acknowledgment. In accepting the grant of the Option, the Optionee
acknowledges that he or she has received a copy of the Plan and the Agreement
and has reviewed the Plan and the Agreement, including this Appendix A, in their
entirety and fully understands and accepts all provisions of the Plan and the
Agreement, including this Appendix A.

The Optionee acknowledges that he or she has read and specifically and expressly
approves the following paragraphs of the Agreement: paragraph 1 on Vesting;
paragraph 2 on Vesting Upon Termination of Employment; paragraph 3 on
Exercisability Upon Termination of Employment from the Mondelēz Group; paragraph
4 on Exercise of Option and Withholding Taxes; paragraph 5 on Cash-Out of
Option; paragraph 8 on Transfer Restrictions; paragraph 11 on Entire Agreement;
Governing Law; paragraph 12 on Grant Confers No Rights to Continued Employment -
Nature of the Grant; paragraph 15 on Miscellaneous Definitions; paragraph 16 on
Language; paragraph 17 on Compliance with Law; paragraph 19 on Electronic
Delivery and Acceptance; paragraph 22 on Imposition of Other Requirements;
paragraph 23 on Insider Trading/Market Abuse Laws; paragraph 25 on Waiver; and
the Data Privacy Notice included in this Appendix A.

NOTIFICATIONS

Foreign Asset/Account Reporting Information. Italian residents who, during the
fiscal year, hold investments abroad or foreign financial assets (e.g., cash,
shares of Common Stock, Options) which may generate income taxable in Italy are
required to report such on their annual tax returns (UNICO Form, RW Schedule) or
on a special form if no tax return is due. The same reporting obligations apply
to Italian residents who, even if they do not directly hold investments abroad
or foreign financial assets (e.g., cash, shares of Common Stock, Options), are
beneficial owners of the investment pursuant to Italian money laundering
provisions.

Foreign Financial Assets Tax. The fair market value of any shares of Common
Stock held outside Italy is subject to a foreign assets tax. The fair market
value is considered to be the value of the shares on the NASDAQ Global Select
Market on December 31 of each year or on the last day the Optionee held the
shares (in such case, or when the shares of Common Stock are acquired during the
course of the year, the tax is levied in proportion to the actual days of
holding over the calendar year). The Optionee should consult with his or her
personal tax advisor about the foreign financial assets tax.

 

26



--------------------------------------------------------------------------------

JAPAN

NOTIFICATIONS

Exchange Control Information. If the Optionee acquires shares of Common Stock
valued at more than ¥100,000,000 in a single transaction, the Optionee must file
a Securities Acquisition Report with the Ministry of Finance through the Bank of
Japan within 20 days of the purchase of the shares.

In addition, if the Optionee pays more than ¥30,000,000 in a single transaction
for the purchase of shares when the Optionee exercises the Option, the Optionee
must file a Payment Report with the Ministry of Finance through the Bank of
Japan by the 20th day of the month following the month in which the payment was
made. The precise reporting requirements vary depending on whether or not the
relevant payment is made through a bank in Japan.

A Payment Report is required independently from a Securities Acquisition Report.
Therefore, if the total amount that the Optionee pays upon a one-time
transaction for exercising the Option and purchasing shares exceeds
¥100,000,000, then the Optionee must file both a Payment Report and a Securities
Acquisition Report.

Foreign Asset/Account Reporting Information. The Optionee will be required to
report details of any assets held outside Japan as of December 31st (including
any shares of Common Stock acquired under the Plan) to the extent such assets
have a total net fair market value exceeding ¥50,000,000. Such report will be
due by March 15th each year. The Optionee should consult with his or her
personal tax advisor as to whether the reporting obligation applies to the
Optionee and whether the Optionee will be required to include details of any
outstanding Option, shares of Common Stock or cash held by the Optionee in the
report.

KENYA

There are no country-specific provisions.

LEBANON

Securities Law Information. The Plan does not constitute the marketing or
offering of securities in Lebanon pursuant to Law No. 161 (2011), the Capital
Markets Law. Offerings under the Plan are being made only to eligible employees
of the Mondelēz Group.

LITHUANIA

There are no country specific provisions.

 

27



--------------------------------------------------------------------------------

MALAYSIA

TERMS AND CONDITIONS

Data Privacy Notice. The following provision replaces in its entirety paragraph
13 of the Agreement:

 

The Optionee explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Optionee’s personal data as
described in this Agreement and any other Option grant materials (“Data”) by and
among, as applicable, the Employer and the Mondelēz Group for the exclusive
purpose of implementing, administering and managing the Optionee’s participation
in the Plan. The Data is supplied by the Employer and also by the Optionee
through information collected in connection with the Agreement and the Plan.

 

The Optionee understands that the Company and the Employer may hold certain
personal information about the Optionee, including, but not limited to, the
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all Options
or any other entitlement to shares of stock awarded, canceled, exercised,
vested, unvested or outstanding in the Optionee’s favor, for the exclusive
purpose of implementing, administering and managing the Plan.

 

The Optionee understands that Data will be transferred to UBS Financial
Services, Inc. (“UBS”), or such other stock plan service provider as may be
selected by the Company in the future, which is assisting the Company with the
implementation, administration and management of the Plan. The Optionee
understands that Data may also be transferred to the Company’s independent
registered public accounting firm, PricewaterhouseCoopers LLP, or such other
public accounting firm that may be engaged by the Company in the future. The
Optionee understands that the recipients of the Data may be located in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than the Optionee’s
country. The Optionee understands that the Optionee may request a list with the
names and addresses of any potential recipients of the Data by contacting the
Optionee’s local human resources representative at Mondelez Sales Sdn Bhd, Level
9, 1 First Avenue, 2A, Dataran Bandar Utama, Bandar Utama Damasara, 47800

  

Penerima Opsyen dengan ini secara eksplisit dan tanpa sebarang keraguan
mengizinkan pengumpulan, penggunaan dan pemindahan, dalam bentuk elektronik atau
lain-lain, data peribadi Penerima Opsyen seperti yang diterangkan dalam
Perjanjian ini serta mana-mana bahan-bahan geran Opsyen lain(“Data”) oleh dan di
antara, seperti mana yang terpakai, Majikan serta Kumpulan Mondelez untuk tujuan
ekslusif bagi melaksanakan, mentadbir dan menguruskan penyertaan Penerima Opsyen
dalam Pelan. Data telah dibekalkan oleh pihak Majikan dan juga Penerima Opsyen
melalui informasi yang telah dikumpul berkaitan dengan Perjanjian dan Pelan.

 

Penerima Opsyen memahami bahawa Syarikat dan Majikan mungkin memegang maklumat
peribadi tertentu Penerima Opsyen, termasuk, tetapi tidak terhad kepada, nama
Penerima Opsyen, alamat rumah dan nombor telefon, tarikh lahir, nombor insurans
sosial atau nombor pengenalan lain, gaji, kewarganegaraan, jawatan, apa-apa syer
dalam Saham atau jawatan pengarah yang dipegang dalam Syarikat, maklumat
berkaitan semua Opsyen-Opsyen atau apa-apa kelayakan lain untuk syer dalam saham
yang dianugerahkan, dibatalkan, dilaksanakan, terletak hak, tidak diletak hak
ataupun yang belum dijelaskan bagi faedah Penerima Opsyen, untuk tujuan
eksklusif bagi melaksanakan, mentadbir dan menguruskan Pelan tersebut.

 

Penerima Opsyen memahami bahawa Data tersebut akan dipindahkan ke UBS Financial
Services, Inc. (“UBS”) atau pembekal perkhidmatan pelan saham lain yang mungkin
dipilih oleh Syarikat pada masa hadapan, yang membantu Syarikat melaksanakan,
mentadbir dan menguruskan Pelan tersebut. Penerima Opsyen memahami bahawa Data
juga mungkin dipindahkan kepada firma akauntansi awam berdaftar bebas Syarikat,
PricewaterhouseCoopers LLP, atau firma akauntansi berdaftar lain yang mungkin
digunakan oleh Syarikat pada masa hadapan. Penerima Opsyen turut memahami bahawa
penerima Data mungkin berada di Amerika Syarikat atau negara lain dan negara
asal penerima Data (contohnya, Amerika Syarikat) mungkin mempunyai undang-undang
data

 

28



--------------------------------------------------------------------------------

Petaling Jaya, Selangor, Malaysia. The Optionee authorizes the Company, UBS and
any other possible recipients which may assist the Company (presently or in the
future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purpose of implementing, administering and managing the Optionee’s
participation in the Plan. The Optionee understands that Data will be held only
as long as is necessary to implement, administer and manage the Optionee’s
participation in the Plan. The Optionee understands that the Optionee may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Optionee’s local human resources representative. Further, the Optionee
understands that he or she is providing the consents herein on a purely
voluntary basis. If the Optionee does not consent, or if the Optionee later
seeks to revoke his or her consent, his or her employment status or service and
career with the Employer will not be adversely affected; the only consequence of
refusing or withdrawing the Optionee’s consent is that the Company would not be
able to grant the Optionee an option or other equity awards or administer or
maintain such awards. The Optionee also understands that the Company has no
obligation to substitute other forms of awards or compensation in lieu of the
option as a consequence of the Optionee’s refusal or withdrawal of his or her
consent. Therefore, the Optionee understands that refusing or withdrawing his or
her consent may affect the Optionee’s ability to participate in the Plan. For
more information on the consequences of the Optionee’s refusal to consent or
withdrawal of consent, the Optionee understands that he or she may contact his
or her local human resources representative.    peribadi serta perlindungan yang
berbeza daripada negara asal Penerima Opsyen. Penerima Opsyen memahami bahawa
Penerima Opsyen boleh meminta satu senarai yang mengandungi nama dan alamat
penerima-penerima Data yang berpotensi dengan menghubungi wakil sumber manusia
tempatan Penerima Opsyen di Mondelez Sales Sdn Bhd, Level 9, 1 First Avenue, 2A,
Dataran Bandar Utama, Bandar Utama Damasara, 47800 Petaling Jaya, Selangor,
Malaysia. Penerima Opsyen dengan ini membenarkan Syarikat, UBS serta mana-mana
penerima data yang mungkin menerima Data yang mungkin membantu pihak Syarikat
(sekarang atau pada masa hadapan) dengan melaksanakan, mentadbir dan menguruskan
Pelan untuk menerima, mempunya, mengguna, menyimpan serta memindah Data tersebut
dalam bentuk elektronik atau lain-lain, bagi tujuan tunggal untuk melaksana,
mentadbir dan mengurus penyertaan Penerima Opsyen dalam Pelan. Penerima Opsyen
memahami bahawa Data hanya akan disimpan untuk tempoh yang perlu bagi
melaksanakan, mentadbir, dan menguruskan penyertaan Penerima Opsyen dalam Pelan.
Penerima Opsyen memahami bahawa Penerima Opsyen boleh pada bila-bila masa,
melihat Data, meminta maklumat tambahan mengenai penyimpanan dan pemprosesan
Data, meminta bahawa pindaan-pindaan dilaksanakan ke atas Data atau menolak atau
menarik balik persetujuan dalam ini, dalam mana-mana kes tanpa sebarang kos,
dengan menghubungi secara bertulis wakil sumber manusia tempatannya.
Selanjutnya, Penerima Opsyen memahami bahawa Penerima Opsyen memberikan
persetujuan di sini secara sukarela. Jikalau, Penerima Opsyen tidak bersetuju,
atau sekiranaya Penerima Opsyen kemudiannya membatalkan persetujuannya, status
pekerjaan atau perkhidmatan dan kerjaya Penerima Opsyen dengan Majikan tidak
akan terjejas; satu-satunya akibat jika Penerima Opsyen tidak bersetuju atau
menarik balik persetujuan Penerima Opsyen adalah bahawa Syarikat tidak akan
dapat memberikan opsyen atau anugerah-anugerah ekuiti yang lain kepada Penerima
Opsyen atau mentadbir atau mengekalkan anugerah tersebut. Penerima Opsyen turut
memahami bahawa pihak Syarikat tidak mempunyai sebarang kewajiban

 

29



--------------------------------------------------------------------------------

  untuk menggantikan bentuk anugerah yang lain atau memberikan sebarang bentuk
kompensasi sebagai pengganti opsyen disebabkan keengganan atau penarikan balik
persetujuan Penerima Opsyen. Oleh kerana itu, Penerima Opsyen memahami bahawa
keengganan atau penarikan balik persetujuan Penerima Opsyen boleh menjejaskan
keupayaan Penerima Opsyen untuk mengambil bahagian dalam Pelan. Untuk maklumat
lanjut mengenai akibat keengganan Penerima Opsyen untuk memberikan keizinan atau
penarikan balik keizinan, Penerima Opsyen memahami bahawa Penerima Opsyen boleh
menghubungi wakil sumber manusia tempatannya.

NOTIFICATIONS

Director Notification Obligation. If the Optionee is a director of the Company’s
Malaysian subsidiary or affiliate, the Optionee is subject to certain
notification requirements under the Malaysian Companies Act. Among these
requirements is an obligation to notify the Malaysian subsidiary or affiliate in
writing when the Optionee receives or disposes of an interest (e.g., an Option
or shares of Common Stock) in the Company or any related company. Such
notifications must be made within 14 days of receiving or disposing of any
interest in the Company or any related company.

MEXICO

TERMS AND CONDITIONS

Labor Law Policy and Acknowledgment. In accepting the grant of the Option, the
Optionee expressly recognizes that Mondelēz International, Inc., with registered
offices at Three Parkway North, Deerfield, Illinois 60015, U.S.A., is solely
responsible for the administration of the Plan and that the Optionee’s
participation in the Plan and acquisition of shares of Common Stock do not
constitute an employment relationship between the Optionee and Mondelēz
International, Inc. since the Optionee is participating in the Plan on a wholly
commercial basis and his or her sole Employer is Mondelez Mexico S. de R.L. de
C.V., located at H. Congreso de la Union 5840, Colonia Tres Estrellas, Mexico
City, CP 07820 Mexico. Based on the foregoing, the Optionee expressly recognizes
that the Plan and the benefits that he or she may derive from participating in
the Plan do not establish any rights between the Optionee and the Employer,
Mondelez Mexico S. de R.L. de C.V., and do not form part of the employment
conditions and/or benefits provided by Mondelez Mexico S. de R.L. de C.V., and
any modification of the Plan or its termination shall not constitute a change or
impairment of the terms and conditions of the Optionee’s employment.

The Optionee further understands that his or her participation in the Plan is as
a result of a unilateral and discretionary decision of Mondelēz International,
Inc.; therefore, Mondelēz International, Inc. reserves the absolute right to
amend and/or discontinue the Optionee’s participation at any time without any
liability to the Optionee.

Finally, the Optionee hereby declares that he or she does not reserve to him- or
herself any action or right to bring any claim against Mondelēz International,
Inc. for any compensation or damages regarding any

 

30



--------------------------------------------------------------------------------

provision of the Plan or the benefits derived under the Plan, and the Optionee
therefore grants a full and broad release to Mondelēz International, Inc., its
affiliates, branches, representation offices, its shareholders, officers, agents
or legal representatives with respect to any claim that may arise.

TÉRMINOS Y CONDICIONES

Política Laboral y Reconocimiento/Aceptación. Al aceptar el otorgamiento de la
Opción de Compra de Acciones, el Optionee expresamente reconoce que Mondelēz
International, Inc., con domicilio registrado ubicado en Three Parkway North,
Deerfield, Illinois 60015, U.S.A., es la única responsable por la administración
del Plan y que la participación del Optionee en el Plan y en su caso la
adquisición de Acciones no constituyen ni podrán interpretarse como una relación
de trabajo entre el Optionee y Mondelēz International, Inc., ya que el Optionee
participa en el Plan en un marco totalmente comercial y su único Patrón lo es
Mondelez Mexico S. de R.L. de C.V. con domicilio en H. Congreso de la Union
5840, Colonia Tres Estrellas, Mexico, D.F. 07820 Mexico. Derivado de lo
anterior, el Optionee expresamente reconoce que el Plan y los beneficios que
pudieran derivar de la participación en el Plan no establecen derecho alguno
entre el Optionee y el Patrón, Mondelez Mexico S. de R.L. de C.V. y no forma
parte de las condiciones de trabajo y/o las prestaciones otorgadas por Mondelez
Mexico S. de R.L. de C.V. y que cualquier modificación al Plan o su terminación
no constituye un cambio o impedimento de los términos y condiciones de la
relación de trabajo del Optionee.

Asimismo, el Optionee reconoce que su participación en el Plan es resultado de
una decisión unilateral y discrecional de Mondelēz International, Inc.; por lo
tanto, Mondelēz International, Inc. se reserva el absoluto derecho de modificar
y/o terminar la participación del Optionee en cualquier momento y sin
responsabilidad alguna frente el Optionee.

Finalmente, el Optionee por este medio declara que no se reserve derecho o
acción alguna que ejercitar en contra de Mondelēz International, Inc. por
cualquier compensación o daño en relación con las disposiciones del Plan o de
los beneficios derivados del Plan y por lo tanto, el Optionee otorga el más
amplio finiquito que en derecho proceda a Mondelēz International, Inc., sus
afiliadas, subsidiarias, oficinas de representación, sus accionistas,
funcionarios, agentes o representantes legales en relación con cualquier demanda
que pudiera surgir.

MOROCCO

TERMS AND CONDITIONS

Cashless Exercise Restriction. Notwithstanding anything to the contrary in the
Agreement, due to exchange control requirements in Morocco, the Optionee will be
required to pay the Grant Price by a cashless exercise through a licensed
securities broker acceptable to the Company, such that all shares of Common
Stock subject to the exercised Option will be sold immediately upon exercise and
the proceeds of sale, less the Grant Price, any Tax-Related Items and broker’s
fees or commissions, will be remitted to the Optionee. The Company reserves the
right to provide the Optionee with additional methods of exercise depending on
local developments.

Exercisability Upon Termination of Employment. The following provision replaces
in its entirety paragraph 3 of the Agreement:

Notwithstanding anything to the contrary in paragraph 2 of the Agreement, due to
exchange control requirements in Morocco, the Optionee will have no right to
exercise the Option after the Optionee’s termination date. Solely for purposes
of the foregoing provision and notwithstanding anything in the Agreement to the
contrary, the Optionee’s employment shall be deemed to be terminated when he or
she is no longer on the payroll of the Mondelēz Group.

 

31



--------------------------------------------------------------------------------

Exchange Control Requirements. The Optionee is required to immediately
repatriate to Morocco the proceeds from the cashless exercise of the Option.
Such repatriation may need to be effectuated through a special account
established by the Mondelēz Group, including the Employer. By accepting the
Option, the Optionee consents and agrees that the cash proceeds may be
transferred to such special account prior to being delivered to the Optionee. If
repatriation of proceeds is not effectuated through a special account, the
Optionee agrees to maintain his or her own records of repatriation and to
provide copies of these records upon request to the Company, the Employer and/or
the Office des Changes. The Optionee is responsible for ensuring compliance with
all exchange control laws in Morocco.

NETHERLANDS

TERMS AND CONDITIONS

Miscellaneous Definitions. The following provision replaces paragraph 15 of the
Agreement:

For the purposes of this Agreement, the term “Disability” means permanent and
total disability as determined under the procedures established by the Company
for purposes of the Plan and the term “Retirement” means, unless otherwise
determined by the Committee in its sole discretion, permanent retirement from
active employment under a pension plan of the Mondelēz Group, an employment
contract with any member of the Mondelēz Group, or a local labor contract, on or
after the date specified as normal retirement age in the pension plan or
employment contract, if any, under which Optionee is at that time accruing
pension benefits for his or her current service (or, in the absence of a
specified normal retirement age, the age at which pension benefits under such
plan or contract become payable without reduction for early commencement and
without any requirement of a particular period of prior service).

NEW ZEALAND

TERMS AND CONDITIONS

Type of Shares. Notwithstanding any information to the contrary in the Plan or
the Agreement, the Company will issue treasury shares to satisfy share
obligations at the time the Optionee exercises an Option under the Plan.

NIGERIA

There are no country specific provisions.

NORWAY

There are no country specific provisions.

PAKISTAN

TERMS AND CONDITIONS

Cashless Exercise Restriction. Notwithstanding anything to the contrary in the
Agreement, due to regulatory requirements in Pakistan, the Optionee will be
required to pay the Grant Price by a cashless exercise through a licensed
securities broker acceptable to the Company, such that all shares of Common

 

32



--------------------------------------------------------------------------------

Stock subject to the exercised Option will be sold immediately upon exercise and
the proceeds of sale, less the Grant Price, any Tax-Related Items and broker’s
fees or commissions, will be remitted to the Optionee in accordance with any
applicable laws and regulations. The Company reserves the right to provide the
Optionee with additional methods of exercise depending on the development of
local law.

NOTIFICATIONS

Exchange Control Information. The Optionee is required immediately to repatriate
to Pakistan the proceeds from the sale of any Common Stock acquired from
participation in Plan, including the proceeds from the cashless exercise of the
Option. The proceeds must be converted into local currency and the receipt of
proceeds must be reported to the State Bank of Pakistan (the “SBP”) by filing a
“Proceeds Realization Certificate” issued by the bank converting the proceeds
with the SBP. The repatriated amounts cannot be credited to a foreign currency
account. The Optionee should consult his or her personal advisor prior to
repatriation of the sale proceeds to ensure compliance with applicable exchange
control regulations in Pakistan, as such regulations are subject to frequent
change. The Optionee is responsible for ensuring compliance with all exchange
control laws in Pakistan.

PERU

TERMS AND CONDITIONS

Labor Law Acknowledgement. The following provision supplements the
acknowledgment contained in paragraph 12 of the Agreement:

By accepting the Option, the Optionee acknowledges, understands and agrees that
the Option is being granted ex gratia to the Optionee with the purpose of
rewarding him or her.

NOTIFICATIONS

Securities Law Information. The grant of Options is considered a private
offering in Peru; therefore, it is not subject to registration. For more
information concerning this offer, please refer to the Plan, the Agreement and
any other grant documents made available to you by the Company. For more
information regarding the Company, please refer to the Company’s most recent
annual report on Form 10-K and quarterly report on Form 10-Q available at
www.sec.gov.

PHILIPPINES

NOTIFICATIONS

Securities Law Information. The Optionee is permitted to dispose or sell shares
of Common Stock acquired under the Plan, provided the offer and resale of the
Common Stock takes place outside the Philippines through the facilities of a
stock exchange on which the Common Stock is listed. The Common Stock is
currently listed on the NASDAQ Global Select Market in the United States of
America. If the Company determines that the issuance of shares of Common Stock
does not comply with all applicable laws at the time the Optionee requests to
exercise the Option, the Optionee will not be permitted to exercise the Option
and no Shares will be issued to the Optionee.

 

33



--------------------------------------------------------------------------------

POLAND

NOTIFICATIONS

Exchange Control Information. Polish residents holding foreign securities
(including shares of Common Stock) abroad must report information to the
National Bank of Poland on transactions and balances of the securities deposited
in such accounts if the value of such transactions or balances (calculated
individually or together with other assets or liabilities held abroad) exceeds
PLN 7,000,000. If required, the reports are due on a quarterly basis. Polish
residents are also required to transfer funds through a bank account in Poland
if the transferred amount in any single transaction exceeds a specified
threshold (currently €15,000). Further, upon the request of a Polish bank,
Polish residents are required to inform the bank about all foreign exchange
transactions performed through such bank. In addition, Polish residents are
required to store documents connected with any foreign exchange transaction for
a period of five years from the date the transaction occurred.

PORTUGAL

TERMS AND CONDITIONS

Language Consent. The Optionee hereby expressly declares that he or she has full
knowledge of the English language and has read, understood and fully accepted
and agreed with the terms and conditions established in the Plan and the
Agreement.

Conhecimento da Lingua. O Contratado, pelo presente instrumento, declara
expressamente que tem pleno conhecimento da língua inglesa e que leu,
compreendeu e livremente aceitou e concordou com os termos e condições
estabelecidas no Plano e no Acordo de Atribuição (“Agreement” em inglês).

NOTIFICATIONS

Exchange Control Information. If the Optionee acquires shares of Common Stock
under the Plan and does not hold the shares of Common Stock with a Portuguese
financial intermediary, he or she may need to file a report with the Portuguese
Central Bank. If the shares of Common Stock are held by a Portuguese financial
intermediary, it will file the report for the Optionee.

PUERTO RICO

There are no country specific provisions.

ROMANIA

NOTIFICATIONS

Exchange Control Information. If the Optionee deposits proceeds from the sale of
Common Stock in a bank account in Romania, the Optionee may be required to
provide the Romanian bank assisting with the transaction with appropriate
documentation explaining the source of the income. The Optionee should consult
with a personal legal advisor to determine whether the Optionee will be required
to submit such documentation to the Romanian bank.

 

34



--------------------------------------------------------------------------------

RUSSIA

TERMS AND CONDITIONS

U.S. Transaction. The Optionee understands that acceptance of the grant of the
Option results in a contract between the Optionee and the Company completed in
the United States and that the Agreement is governed by the laws of the
Commonwealth of Virginia, without regard to choice of law principles thereof.
Any Common Stock to be issued upon exercise of the Option shall be delivered to
the Optionee through a brokerage account in the U.S. The Optionee may hold the
Common Stock in his or her brokerage account in the U.S.; however, in no event
will Common Stock issued to the Optionee under the Plan be delivered to the
Optionee in Russia. The Optionee is not permitted to sell the Common Stock
directly to other Russian legal entities or individuals.

Cashless Exercise Provision. Notwithstanding anything to the contrary in the
Agreement, depending on the development of local regulatory requirements, the
Company reserves the right to restrict the Optionee to a cashless exercise
through a licensed securities broker acceptable to the Company, such that all
shares of Common Stock subject to the exercised Option will be sold immediately
upon exercise and the proceeds of sale, less the Grant Price, any Tax-Related
Items and broker’s fees or commissions, will be remitted to the Optionee in
accordance with any applicable exchange control laws and regulations.

Securities Law Information. The Optionee acknowledges that the Agreement, the
grant of the Option, the Plan and all other materials the Optionee may receive
regarding participation in the Plan do not constitute advertising or an offering
of securities in Russia. Absent any requirement under local law, the issuance of
securities pursuant to the Plan has not and will not be registered in Russia and
therefore, the securities described in any Plan-related documents may not be
used for offering or public circulation in Russia.

Data Privacy. The following provision supplements paragraph 13 of the Agreement:

The Optionee understands and agrees that he or she must complete and return a
Consent to Processing of Personal Data (the “Consent”) form to the Company.
Further, the Optionee understands and agrees that if the Optionee does not
complete and return a Consent form to the Company, the Company will not be able
to grant Options to the Optionee or other Grants or administer or maintain such
Grants. Finally, the Optionee understands that the Company has no obligation to
substitute other forms of Grants or compensation in lieu of the Options if the
Optionee fails to complete and return the Consent. Therefore, the Optionee
understands that refusing to complete a Consent form or withdrawing his or her
consent may affect the Optionee’s ability to participate in the Plan.

NOTIFICATIONS

Exchange Control Information. If the Optionee exercises the Option by a cash
purchase exercise, the funds must be remitted from a foreign currency account
opened in his or her name at an authorized bank in Russia. This requirement does
not apply if the Optionee uses a cashless exercise of the Option, such that some
or all of the shares of Common Stock subject to the Option will be sold
immediately upon exercise and the proceeds of sale remitted to the Company to
cover the aggregate Grant Price and any Tax-Related Items because in this case
there is no remittance of funds out of Russia.

Within a reasonably short time after the sale of shares of Common Stock acquired
under the Plan, the cash proceeds must be initially credited to the Optionee
through a foreign currency account at an authorized bank in Russia. After the
proceeds are initially received in Russia, they may be further remitted to
foreign banks subject to the following limitations: (i) the foreign account may
be opened only

 

35



--------------------------------------------------------------------------------

for individuals; (ii) the foreign account may not be used for business
activities; and (iii) the Russian tax authorities must be given notice about the
opening/closing of each foreign account within one month of the account
opening/closing. The Optionee is strongly advised to contact his or her personal
advisor before exercising the Option or shares of Common Stock are sold, as
significant penalties may apply in the case of non-compliance with exchange
control requirements and because such exchange control requirements may change.

SERBIA

NOTIFICATIONS

Exchange Control Information. Pursuant to the Law on Foreign Exchange
Transactions, the Optionee is permitted to acquire shares of Common Stock under
the Plan, but a report may need to be made of the acquisition of such Common
Stock, the value of the shares of Common Stock at exercise of the Option and, on
a quarterly basis, any changes in the value of the shares. Because the exchange
control regulations in Serbia may change without notice, the Optionee should
consult with his or her personal advisor with respect to all applicable
reporting obligations.

SINGAPORE

TERMS AND CONDITIONS

Transfer Restrictions. The Optionee understands that if he or she acquires
shares of Common Stock under the Plan, the shares are subject to a six-month
holding period during which time the Optionee may not sell any shares of Common
Stock acquired under the Plan unless such shares have been previously issued,
are listed for quotation or quoted on the Singapore Exchange Securities Trading
Limited (“SGX-ST”) and are traded on the SGX-ST.

NOTIFICATIONS

Securities Law Information. The grant of the Option is being made pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”) and is not made to the Optionee with
a view to the Option being subsequently offered for sale to any other party. The
Plan has not been lodged or registered as a prospectus with the Monetary
Authority of Singapore. The Optionee should note that the Option is subject to
section 257 of the SFA and the Optionee will not be able to make any subsequent
sale of the shares of Common Stock in Singapore, or any offer of such subsequent
sale of the shares of Common Stock subject to the Grants in Singapore, unless
such sale or offer in is made (i) after six months from the Grant Date or
(ii) pursuant to the exemptions under Part XIII Division (1) Subdivision
(4) (other than section 280) of the SFA.

Chief Executive Officer and Director Notification Requirement. The chief
executive officer (“CEO”), directors, associate directors and shadow directors
of a Singapore subsidiary or affiliate are subject to certain notification
requirements under the Singapore Companies Act. The CEO, directors, associate
directors and shadow directors must notify the Singapore subsidiary or affiliate
in writing of an interest (e.g., Options, shares of Common Stock, etc.) in the
Company or any related companies within two business days of (i) its acquisition
or disposal, (ii) any change in a previously disclosed interest (e.g., when the
shares of Common Stock are sold), or (iii) becoming the CEO or a director,
associate director or shadow director.

 

36



--------------------------------------------------------------------------------

SLOVAK REPUBLIC

There are no country specific provisions.

SLOVENIA

NOTIFICATIONS

Foreign Asset/Account Reporting Information. Slovenian residents may be required
to report the opening of bank and/or brokerage accounts to tax authorities
within 15 days of opening such account. The Optionee should consult with his or
her personal tax advisor to determine whether this requirement will be
applicable to any accounts opened in connection with the Optionee’s
participation in the Plan (e.g., the Optionee’s brokerage account with the
Company’s designated broker).

SOUTH AFRICA

TERMS AND CONDITIONS

Securities Law Notice. In compliance with South African Securities Law, the
documents listed below are available for the Optionee’s review on the Company’s
public site or intranet site, as applicable, as listed below:

 

  1. The Company’s most recent Annual Report (Form 10-K): from the investor
relations section of the Company’s website at
http://www.mondelezinternational.com/investors.

 

  2. The Company’s most recent Plan prospectus: a copy of which can be found on
the Company’s Intranet site located at:
https://intranet.mdlz.com/sites/globalhr/comp/Pages/Legal-Documents.aspx.

The Optionee acknowledges that he or she may have copies of the above documents
sent to him or her, at no charge, on written request being mailed to Office of
the Corporate Secretary, Mondelēz International, Inc., Three Parkway North,
Deerfield, Illinois 60015 U.S.A. The telephone number at the executive offices
is +1 847-943-4000.

Withholding Taxes. The following provision supplements paragraph 4 of the
Agreement:

By accepting the Option, the Optionee agrees to notify the Employer of the
amount of any gain realized upon exercise of the Option. If the Optionee fails
to advise the Employer of the gain realized upon exercise of the Option, he or
she may be liable for a fine. The Optionee will be responsible for paying any
difference between the actual tax liability and the amount withheld.

Exchange Control Obligations. The Optionee is solely responsible for complying
with applicable South African exchange control regulations. Since the exchange
control regulations change frequently and without notice, the Optionee should
consult his or her legal advisor prior to the acquisition or sale of the shares
of Common Stock under the Plan to ensure compliance with current regulations. As
noted, it is the Optionee’s responsibility to comply with South African exchange
control laws, and neither the Company nor the Employer will be liable for any
fines or penalties resulting from failure to comply with applicable laws.

 

37



--------------------------------------------------------------------------------

NOTIFICATIONS

Tax Clearance Certificate for Cash Exercises. If the Optionee exercises the
Option by a cash purchase exercise, the Optionee is required to obtain and
provide to the Employer, or any third party designated by the Employer or the
Company, a Tax Clearance Certificate (with respect to Foreign Investments)
bearing the official stamp and signature of the Exchange Control Department of
the South African Revenue Service (“SARS”). The Optionee must renew this Tax
Clearance Certificate each twelve (12) months or in such other period as may be
required by the SARS.

If the Optionee exercises the Option by a cashless exercise whereby no funds are
remitted offshore for the purchase of shares, he or she is not required to
obtain a Tax Clearance Certificate.

Exchange Control Information. Under current South African exchange control
policy, if the Optionee is a South African resident, he or she may invest a
maximum of ZAR11,000,000 per annum in offshore investments, including in shares
of Common Stock. The first ZAR1,000,000 annual discretionary allowance requires
no prior authorization. The next ZAR10,000,000 requires tax clearance. This
limit does not apply to non-resident employees. It is the Optionee’s
responsibility to ensure that he or she does not exceed this limit and obtains
the necessary tax clearance for remittances exceeding ZAR1,000,000. This limit
is a cumulative allowance; therefore, the Optionee’s ability to remit funds for
the exercise of an Option will be reduced if the Optionee’s foreign investment
limit is utilized to make a transfer of funds offshore that is unrelated to the
Option. If the ZAR11,000,000 limit will be exceeded as a result of an Option
exercise, the Optionee may still exercise the Option and participate in the
Plan, however the Optionee will be required to immediately sell the Shares
underlying the exercised Option and repatriate the proceeds to South Africa. If
the ZAR11,000,000 limit is not exceeded, the Optionee will not be required to
immediately repatriate the sale proceeds to South Africa.

SOUTH KOREA

NOTIFICATIONS

Exchange Control Information. Exchange control laws require South Korean
residents who realize US$500,000 or more from the sale of shares of Common Stock
or the receipt of dividends paid on such shares of Common Stock in a single
transaction to repatriate the proceeds to South Korea within three years of
receipt.

If the Optionee remits funds out of South Korea to pay the exercise price for
Options, the remittance of funds must be confirmed by a foreign exchange bank in
South Korea. This confirmation is not necessary if the Optionee pays the
exercise price through an arrangement with a broker approved by the Company
whereby payment of the exercise price is accomplished with the proceeds of the
sale of shares of Common Stock, because in this case there is no remittance of
funds out of South Korea.

Foreign Asset/Account Reporting Information. South Korean residents must declare
all foreign financial accounts (e.g., non-South Korean bank accounts, brokerage
accounts, etc.) to the South Korean tax authority and file a report with respect
to such accounts if the value of such accounts exceeds KRW 1 billion (or an
equivalent amount in foreign currency) on any month-end date during a calendar
year. The Optionee should consult with his or her personal tax advisor to
determine how to value the Optionee’s foreign accounts for purposes of this
reporting requirement and whether the Optionee is required to file a report with
respect to such accounts.

 

38



--------------------------------------------------------------------------------

SPAIN

TERMS AND CONDITIONS

Nature of Grant. The following provision supplements paragraph 12 of the
Agreement:

In accepting the Option, the Optionee consents to participation in the Plan and
acknowledges that he or she has received a copy of the Plan.

The Optionee understands and agrees that, as a condition of the grant of the
Option, except as provided for in paragraph 2 of the Agreement, the termination
of the Optionee’s employment for any reason (including for the reasons listed
below) will automatically result in the loss of the Option that may have been
granted to the Optionee and that have not vested on the date of termination.

In particular, the Optionee understands and agrees that any unvested Option as
of Optionee’s termination date and any vested Option not exercised within the
period set forth in the Agreement following Optionee’s termination date will be
forfeited without entitlement to the underlying shares of Common Stock or to any
amount as indemnification in the event of a termination by reason of, including,
but not limited to: resignation, retirement, disciplinary dismissal adjudged to
be with cause, disciplinary dismissal adjudged or recognized to be without good
cause (i.e., subject to a “despido improcedente”), individual or collective
layoff on objective grounds, whether adjudged to be with cause or adjudged or
recognized to be without cause, material modification of the terms of employment
under Article 41 of the Workers’ Statute, relocation under Article 40 of the
Workers’ Statute, Article 50 of the Workers’ Statute, unilateral withdrawal by
the Employer, and under Article 10.3 of Royal Decree 1382/1985.

Furthermore, the Optionee understands that the Company has unilaterally,
gratuitously and discretionally decided to grant the Option under the Plan to
individuals who may be employees of the Mondelēz Group. The decision is a
limited decision that is entered into upon the express assumption and condition
that any grant will not economically or otherwise bind the Mondelēz Group on an
ongoing basis other than to the extent set forth in the Agreement. Consequently,
the Optionee understands that the Option is granted on the assumption and
condition that the Option and the shares of Common Stock issued upon exercise
shall not become a part of any employment or contract (with the Mondelēz Group,
including the Employer) and shall not be considered a mandatory benefit, salary
for any purposes (including severance compensation) or any other right
whatsoever. In addition, the Optionee understands that the grant of the Option
would not be made to the Optionee but for the assumptions and conditions
referred to above; thus, the Optionee acknowledges and freely accepts that
should any or all of the assumptions be mistaken or should any of the conditions
not be met for any reason, then any grant to the Optionee of the Option shall be
null and void.

NOTIFICATIONS

Securities Law Information. No “offer of securities to the public”, as defined
under Spanish law, has taken place or will take place in the Spanish territory.
The Agreement (including this Appendix) has not been nor will it be registered
with the Comisión Nacional del Mercado de Valores, and does not constitute a
public offering prospectus.

Exchange Control Information. The acquisition of shares of Common Stock under
the Plan must be declared for statistical purposes to the Spanish Dirección
General de Comercio e Inversiones (the “DGCI”), the Bureau for Commerce and
Investments, which is a department of the Ministry of Economy and
Competitiveness. The Optionee must also declare ownership of any shares of
Common Stock with the Directorate of Foreign Transactions each January while the
shares are owned. In addition, the sale of shares of Common Stock must also be
declared on Form D-6 filed with the DGCI in January, unless the sale proceeds
exceed the applicable threshold (currently €1,502,530), in which case, the
filing is due within one month after the sale.

 

39



--------------------------------------------------------------------------------

In addition, the Optionee is required to declare electronically to the Bank of
Spain any foreign accounts (including brokerage accounts held abroad), any
foreign instruments (including any shares of Common Stock acquired under the
Plan) and any transactions with non-Spanish residents (including any payments of
shares of Common Stock made to the Optionee by the Company) depending on the
value of such accounts and instruments and the amount of the transactions during
the relevant year as of December 31 of the relevant year.

Foreign Asset/Accounting Reporting Information. If the Optionee holds rights or
assets (e.g., shares of Common Stock or cash held in a bank or brokerage
account) outside Spain with a value in excess of €50,000 per type of right or
asset (e.g., shares of Common Stock, cash, etc.) as of December 31 each year,
the Optionee is required to report certain information regarding such rights and
assets on tax form 720. After such rights and/or assets are initially reported,
the reporting obligation will apply for subsequent years only if the value of
any previously-reported rights or assets increases by more than €20,000, or if
ownership of the asset is transferred or relinquished during the year. If the
value of such rights and/or assets does not exceed €50,000, a summarized form of
declaration may be presented. The reporting must be completed by the March 31
each year. The Optionee should consult his or her personal tax advisor for
details regarding this requirement.

SWAZILAND

There are no country specific provisions.

SWEDEN

There are no country specific provisions.

SWITZERLAND

NOTIFICATIONS

Securities Law Information. The offer of the Option is considered a private
offering in Switzerland and is therefore not subject to registration in
Switzerland. Neither this document nor any other materials relating to the
Option constitutes a prospectus as such term is understood pursuant to article
652a of the Swiss Code of Obligations, and neither this document nor any other
materials relating to the Option may be publicly distributed nor otherwise made
publicly available in Switzerland.

TAIWAN

TERMS AND CONDITIONS

Data Privacy Consent. The Optionee hereby acknowledges that he or she has read
and understood the terms regarding collection, processing and transfer of Data
contained in paragraph 13 of the Agreement and by participating in the Plan, the
Optionee agrees to such terms. In this regard, upon request of the Company or
the Employer, the Optionee agrees to provide an executed data privacy consent
form to the Employer or the Company (or any other agreements or consents that
may be required by the Employer or the Company) that the Company and/or the
Employer may deem necessary to obtain under the data privacy laws in the
Optionee’s country, either now or in the future. The Optionee understands he or
she will not be able to participate in the Plan if the Optionee fails to execute
any such consent or agreement.

 

40



--------------------------------------------------------------------------------

NOTIFICATIONS

Securities Law Information. The Option and the shares of Common Stock to be
issued pursuant to the Plan are available only to employees of the Mondelēz
Group. The grant of the Option does not constitute a public offer of securities.

Exchange Control Information. The Optionee may acquire and remit foreign
currency (including the exercise price, proceeds from the sale of shares of
Common Stock) into and out of Taiwan up to US$5,000,000 per year. If the
transaction amount is TWD$500,000 or more in a single transaction, the Optionee
must submit a foreign exchange transaction form and also provide supporting
documentation to the satisfaction of the remitting bank. The Optionee should
consult his or her personal advisor to ensure compliance with applicable
exchange control laws in Taiwan.

THAILAND

TERMS AND CONDITIONS

Cashless Exercise Restriction. Notwithstanding anything to the contrary in the
Agreement, due to regulatory requirements in Thailand, the Optionee will be
required to pay the Grant Price by a cashless exercise through a licensed
securities broker acceptable to the Company, such that all shares of Common
Stock subject to the exercised Option will be sold immediately upon exercise and
the proceeds of sale, less the Grant Price, any Tax-Related Items and broker’s
fees or commissions, will be remitted to the Optionee in accordance with any
applicable laws and regulations. The Company reserves the right to provide the
Optionee with additional methods of exercise depending on the development of
local law.

NOTIFICATIONS

Exchange Control Information. If the proceeds from the sale of shares of Common
Stock are equal to or greater than US$50,000 in a single transaction, the
Optionee must repatriate all cash proceeds to Thailand immediately following the
receipt of the cash proceeds and then either convert such proceeds to Thai Baht
or deposit the proceeds into a foreign currency account opened with a commercial
bank in Thailand within 360 days of repatriation. In addition, the Optionee must
specifically report the inward remittance to the Bank of Thailand on a foreign
exchange transaction form. If the Optionee fails to comply with these
obligations, the Optionee may be subject to penalties assessed by the Bank of
Thailand.

The Optionee should consult his or her personal advisor prior to taking any
action with respect to remittance of proceeds from the sale of shares of Common
Stock into Thailand. The Optionee is responsible for ensuring compliance with
all exchange control laws in Thailand.

TURKEY

NOTIFICATIONS

Securities Law Information. Under Turkish law, the Optionee is not permitted to
sell shares of Common Stock acquired under the Plan in Turkey. The shares of
Common Stock are currently traded on the NASDAQ Global Select Market, which is
located outside Turkey and the shares of Common Stock may be sold through this
exchange.

Exchange Control Information. The Optionee may be required to engage a Turkish
financial intermediary to assist with the cash exercise of an Option or the sale
of shares of Common Stock acquired

 

41



--------------------------------------------------------------------------------

under the Plan. To the extent a Turkish financial intermediary is required in
connection with the Option exercise or the sale of any Shares acquired upon
exercise of the Option, the Optionee is solely responsible for engaging such
Turkish financial intermediary. The Optionee should consult his or her personal
legal advisor prior to the exercise of Options or any sale of shares of Common
Stock to ensure compliance with the current requirements.

UNITED ARAB EMIRATES

NOTIFICATIONS

Securities Law Information. Participation in the Plan is being offered only to
selected Optionees and is in the nature of providing equity incentives to
Optionees in the United Arab Emirates. The Plan and the Agreement are intended
for distribution only to such Optionees and must not be delivered to, or relied
on by, any other person. Prospective purchasers of the securities offered should
conduct their own due diligence on the securities.

If the Optionee does not understand the contents of the Plan and the Agreement,
the Optionee should consult an authorized financial adviser. The Emirates
Securities and Commodities Authority has no responsibility for reviewing or
verifying any documents in connection with the Plan. Neither the Ministry of
Economy nor the Dubai Department of Economic Development have approved the Plan
or the Agreement nor taken steps to verify the information set out therein, and
have no responsibility for such documents.

UNITED KINGDOM

TERMS AND CONDITIONS

Miscellaneous Definitions. The following provision replaces paragraph 15 of the
Agreement:

For the purposes of this Agreement, the term “Disability” means permanent and
total disability as determined under the procedures established by the Company
for purposes of the Plan and the term “Retirement” means, unless otherwise
determined by the Committee in its sole discretion, permanent retirement from
active employment under a pension plan of the Mondelēz Group, an employment
contract with any member of the Mondelēz Group, or a local labor contract, on or
after the date specified as normal retirement age in the pension plan or
employment contract, if any, under which Optionee is at that time accruing
pension benefits for his or her current service (or, in the absence of a
specified normal retirement age, the age at which pension benefits under such
plan or contract become payable without reduction for early commencement and
without any requirement of a particular period of prior service).

Withholding Taxes. The following provision supplements paragraph 4 of the
Agreement:

If payment or withholding of income tax is not made within 90 days of the end of
the U.K. tax year (April 6 - April 5) in which the event giving rise to the
liability for income tax occurs or such other period specified in
Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the
“Due Date”), the amount of any uncollected income tax will constitute a loan
owed by the Optionee to the Employer, effective on the Due Date. The Optionee
agrees that the loan will bear interest at the then-current Official Rate of Her
Majesty’s Revenue and Customs (“HMRC”), it will be immediately due and
repayable, and the Company or the Employer may recover it at any time thereafter
by any of the means referred to in paragraph 4 of the Agreement. Notwithstanding
the foregoing, if the Optionee is a director or executive officer of the Company
(within the meaning of Section 13(k) of the U.S. Securities Exchange Act of
1934, as amended), the Optionee will not be eligible for such a loan to cover
the income tax

 

42



--------------------------------------------------------------------------------

liability. In the event that the Optionee is a director or executive officer and
the income tax is not collected from or paid by the Optionee by the Due Date,
the amount of any uncollected income tax liability may constitute a benefit to
the Optionee on which additional income tax and national insurance contributions
may be payable. The Optionee acknowledges that Optionee ultimately may be
responsible for reporting and paying any income tax due on this additional
benefit directly to HMRC under the self-assessment regime and for reimbursing
the Company or the Employer (as applicable) for the value of any employee
national insurance contributions due on this additional benefit, which the
Company or the Employer may recover by any of the means referred to in paragraph
4 of the Agreement.

In addition, the Optionee agrees that the Company and/or the Employer may
calculate the Tax-Related Items to be withheld and accounted for by reference to
the maximum applicable rates, without prejudice to any right the Optionee may
have to recover any overpayment from the relevant tax authorities.

UNITED STATES

NOTIFICATIONS

Tax Information. The Option is not an incentive stock option within the meaning
of the Code.

Exchange Control Information. If the Optionee holds assets (i.e., Option or
Common Stock) or other financial assets in an account outside the United States
and the aggregate amount of said assets is US$10,000 or more, the Optionee is
required to submit a report of Foreign Bank and Financial Account with the
United States Internal Revenue Service by June 30 of the year following the year
in which the assets in the Optionee’s account meet the US$10,000 threshold.

URUGUAY

There are no country specific provisions.

VENEZUELA

TERMS AND CONDITIONS

Exchange Control Information. Exchange control restrictions may limit the
ability to exercise the Option or remit funds into Venezuela following the
receipt of the cash payment upon the cashless exercise of the Option or cash
proceeds from the sale of shares of Common Stock acquired under the Plan. The
Company reserves the right to further restrict the exercise of the Option or to
amend or cancel the Option at any time in order to comply with the applicable
exchange control laws in Venezuela. The Optionee is responsible for complying
with exchange control laws in Venezuela and neither the Company nor the Employer
will be liable for any fines or penalties resulting from the Optionee’s failure
to comply with applicable laws. Because exchange control laws and regulations
change frequently and without notice, the Optionee should consult with his or
her personal legal advisor before accepting the Option to ensure compliance with
current regulations.

NOTIFICATIONS

Securities Law Information. The Option granted under the Plan and the shares of
Common Stock issued under the Plan are offered as a personal, private, exclusive
transaction and are not subject to Venezuelan government securities regulations.

 

43